Exhibit 10.1

 

 

ASSET PURCHASE AGREEMENT

by and among

POWER SOLUTIONS INTERNATIONAL, INC.,

POWERTRAIN INTEGRATION ACQUISITON, LLC,

POWERTRAIN INTEGRATION, LLC,

and

THE PRINCIPALS OF POWERTRAIN INTEGRATION, LLC

dated as of May 4, 2015

 

 

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          PAGE  

ARTICLE 1 PURCHASE AND SALE OF ASSETS

     1   

1.1

  

Transfer of Assets

     1   

1.2

  

Assumption of Liabilities

     3   

ARTICLE 2 CONSIDERATION AND MANNER OF PAYMENT

     5   

2.1

  

Purchase Price

     5   

2.2

  

Purchase Price Adjustment

     6   

2.3

  

Purchase Price Allocation

     8   

ARTICLE 3 REPRESENTATIONS AND WARRANTIES OF THE SELLING PARTIES

     9   

3.1

  

Organization and Qualification of the Seller

     9   

3.2

  

Authorization

     9   

3.3

  

No Conflict

     9   

3.4

  

Financial Statements

     10   

3.5

  

Absence of Undisclosed Liabilities

     10   

3.6

  

Personal Property

     11   

3.7

  

Compliance with Laws; Governmental Authorizations

     11   

3.8

  

Real Property

     12   

3.9

  

Contracts

     13   

3.10

  

Proprietary Rights

     16   

3.11

  

Employee Benefit Plans

     18   

3.12

  

Labor and Employment Matters

     20   

3.13

  

Workers Compensation

     21   

3.14

  

Affiliate Transactions

     22   

3.15

  

Insurance Policies

     22   

3.16

  

Taxes

     22   

3.17

  

Litigation

     23   

3.18

  

Environmental and Safety Requirements

     24   

3.19

  

Conduct of the Business

     25   

3.20

  

Inventory

     27   

3.21

  

Accounts Receivable and Accounts Payable

     27   

3.22

  

Product Warranty and Liability

     28   

3.23

  

Customers and Suppliers

     28   

3.24

  

Corporate Names; Business Locations

     28   

3.25

  

Bank Accounts; Powers of Attorney

     29   

3.26

  

Anti-Corruption Laws

     29   

3.27

  

Brokers or Finders

     29   

3.28

  

Investor Representations

     29   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES OF THE BUYER AND PARENT

     30   

4.1

  

Organization and Good Standing

     30   

 

ii



--------------------------------------------------------------------------------

4.2

Authorization

  30   

4.3

No Conflict

  31   

4.4

No Consent Required

  31   

4.5

Brokers and Finders

  31   

ARTICLE 5 ACTIONS PRIOR TO CLOSING

  31   

5.1

Access to Information

  31   

5.2

Operations Prior to Closing

  32   

5.3

Reasonable Efforts

  33   

5.4

Confidentiality

  33   

5.5

Proposed Transaction

  33   

5.6

Notice of Certain Events

  33   

5.7

Supplements to Disclosure Schedules

  34   

5.8

Customer Due Diligence

  34   

ARTICLE 6 CONDITIONS PRECEDENT TO CLOSING; CLOSING

  35   

6.1

Conditions to Obligation of the Buyer

  35   

6.2

Conditions to Obligation of the Seller

  36   

6.3

Closing

  36   

6.4

Deliveries by the Seller

  36   

6.5

Deliveries by the Buyer

  38   

ARTICLE 7 COVENANTS AFTER CLOSING

  38   

7.1

No Assignment in Certain Circumstances

  38   

7.2

The Seller’s Access to Information

  39   

7.3

The Buyer’s Access to Information

  39   

7.4

Restrictive Covenants

  39   

7.5

Bulk Sales Laws

  42   

7.6

Receivables

  42   

7.7

Employment Matters

  42   

7.8

Transfer Taxes

  43   

7.9

Release

  44   

7.10

Agreement to Change Name

  44   

7.11

Earn-out

  44   

ARTICLE 8 TERMINATION

  46   

8.1

Termination

  46   

8.2

Effect of Termination

  47   

ARTICLE 9 INDEMNIFICATION

  47   

9.1

Indemnification by the Selling Parties

  47   

9.2

Indemnification by the Buyer

  48   

9.3

Survival of Representations and Warranties

  48   

9.4

Certain Limitations

  49   

9.5

Indemnification Procedure for Third Party Claims

  50   

9.6

Determination of Losses

  51   

9.7

Adjustment to Purchase Price

  51   

 

iii



--------------------------------------------------------------------------------

9.8

Payments

  51   

9.9

Right of Set Off

  52   

ARTICLE 10 MISCELLANEOUS

  52   

10.1

Definitions

  52   

10.2

Notices, Consents, etc

  60   

10.3

Public Announcements

  61   

10.4

Severability

  61   

10.5

Further Assurances

  62   

10.6

Amendment and Waiver

  62   

10.7

Section Headings

  62   

10.8

Choice of Law

  62   

10.9

Arbitration

  62   

10.10

Waiver of Jury Trial

  63   

10.11

Jurisdiction of Courts

  64   

10.12

Assignment

  64   

10.13

Survival of Covenants

  64   

10.14

No Third Party Beneficiaries

  64   

10.15

No Strict Construction

  64   

10.16

Counterparts; Delivery

  64   

10.17

Expenses

  65   

10.18

Interpretative Matters

  65   

10.19

Entire Agreement

  65   

Exhibits

Exhibit A – Additional Earn-out Procedures

 

iv



--------------------------------------------------------------------------------

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”), dated as of May 4, 2015, is by
and among Powertrain Integration, LLC, an Indiana limited liability company (the
“Seller”), Robert A Pachla (“Pachla”), an individual and a principal of RAP
Ventures, LLC (a member of the Seller), Michael Schoeffler (“Schoeffler”), and
Bradley Richards (“Richards”), each an individual and a principal of Rigginator
LLC (a member of the Seller), Scott A Ronan (“Ronan”), an individual and a
member of SR Holdings II, LLC (a member of the Seller), Todd G. Carlson, an
individual and a principal of SLC Holdings II, LLC (a member of the Seller)
(“Carlson” and together with Pachla, Schoeffler, Ronan and Richards, the
“Principals” and the Principals, together with the Seller, the “Selling
Parties”), Power Solutions International Inc., a Delaware corporation (the
“Parent”), and Powertrain Integration Acquisition, LLC, an Illinois limited
liability company (the “Buyer”). Certain capitalized terms used but not
otherwise defined herein shall have the meanings ascribed thereto in
Section 10.1.

RECITALS

A. The Seller engages in the business of producing, supplying and providing
services with respect to engines, powertrain integration components and
packages, control systems and solutions for on-road vehicles, vehicle fleets and
military hardware (the “Business”).

B. The Seller desires to sell, assign, transfer and convey to the Buyer, and the
Buyer desires to purchase and assume from the Seller, the assets and assumed
liabilities of the Business (wherever located), pursuant to the terms and
subject to the conditions set forth in this Agreement.

C. Each of the Principals will derive substantial benefits from the Seller’s
entry into this Agreement and the consummation of the transactions contemplated
hereby.

AGREEMENT

In consideration of the mutual covenants of the Parties set forth in this
Agreement and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1

PURCHASE AND SALE OF ASSETS

1.1 Transfer of Assets.

(a) Purchased Assets. On the terms and subject to the conditions set forth in
this Agreement, and based upon the representations, warranties, covenants and
agreements of the Seller contained herein, at the Closing, the Seller shall
sell, transfer and deliver to the Buyer, free and clear of all liens,
hypothecations, mortgages, charges, restrictions, options, assessments, security
interests, pledges and other encumbrances and claims of any nature
(collectively, “Liens”), and the Buyer shall purchase and acquire from the
Seller, all of the Seller’s right, title and interest in and to all of the
assets of the Seller (other than the Excluded Assets), wherever located and
whether or not all or any of such assets appear on or are reflected upon the
Seller’s books, records or financial statements (the “Purchased Assets”),
including the following:

(i) All equipment and machinery, furniture, computer hardware and embedded
firmware, printers, office furniture, vehicles (whether or not registered under
motor vehicle registration laws) and equipment and other personal property,
fixtures and physical property of the Seller (the “Tangible Assets”), including,
but not limited to, the assets listed on Schedule 1.1(a)(i).

 

1



--------------------------------------------------------------------------------

(ii) All rights and benefits that the Seller may have under the Contracts listed
on Schedule 1.1(a)(ii) and all other non-material Contracts not listed on
Schedule 1.1(a)(ii) entered into in the ordinary course of business consistent
with past practice (the “Assigned Contracts”), including the Seller’s rights
under customer purchase orders.

(iii) All work-in-process, raw materials, supplies, samples and processed and
finished goods of the Seller and all other goods held for sale by the Seller
(collectively, “Inventory”).

(iv) All Proprietary Rights owned by the Seller or developed, used, distributed,
sold, resold and/or incorporated into other materials by or on behalf of the
Seller (the “Assumed Proprietary Rights”).

(v) The real property leased by the Seller and the buildings, structures,
fixtures and other improvements located thereon (the “Leased Real Property”) and
each Contract relating to the lease or sublease of the Leased Real Property (the
“Real Property Leases”).

(vi) All files and invoices, Inventory records, sales and sales promotional
data, advertising materials, customer lists, cost and pricing information,
supplier lists, broker lists, technical data, specifications, work standards and
manufacturing, assembling and process information, innovation plans, operating
manuals, operating data and plans, engineering drawings, working drawings,
schematics and blueprints and any other books and records of the Seller.

(vii) All rights of the Seller, to the extent assignable, in and to the Seller
Governmental Authorizations, issued or granted to, or otherwise held by, the
Seller.

(viii) All causes of actions, claims, warranties, guarantees, refunds, covenants
and indemnities, all rights of recovery and set-off of every kind and character
of the Seller.

(ix) All prepaid expenses, credits, deposits and advance payments of the Seller
and all rights of the Seller to receive discounts, refunds, reimbursements,
rebates, awards and the like.

(x) All accounts, notes or other rights to payment for services rendered,
including all accounts receivable of the Seller (the “Accounts Receivable”).

 

2



--------------------------------------------------------------------------------

(xi) All benefits, proceeds and premium prepayments or refunds payable or paid
thereunder or with respect to Insurance Policies maintained by the Seller prior
to the Effective Time.

(xii) All of the Seller’s rights under warranties, indemnities and all similar
rights against third parties to the extent related to any of the Purchased
Assets.

(xiii) The Business as a going concern and all goodwill associated with, the
Business and the Purchased Assets.

(xiv) All other properties and assets owned or held by the Seller and used or
useful in connection with, or necessary for, the operation of the Business as
presently conducted, whether or not of a type falling within any of the
categories of assets or properties described above, unless specifically forming
part of the Excluded Assets.

(b) Excluded Assets. Notwithstanding anything herein to the contrary, the Seller
shall not contribute, convey, assign or transfer to the Buyer, and the Buyer
shall not acquire, or make any payments or otherwise discharge any liability or
obligation of the Seller with respect to, any Excluded Assets. “Excluded Assets”
shall mean the following assets of the Seller:

(i) The Seller’s governing documents, minute books, ownership records and other
records exclusively relating to the organization of the Seller and all of the
Seller’s Tax Returns.

(ii) All Contracts that are not Assigned Contracts (“Excluded Contracts”).

(iii) All Employee Benefit Plans and all moneys, rights and other assets
maintained under, pursuant to, or in direct connection with, any such Employee
Benefit Plans.

(iv) The Seller’s rights pursuant to or under this Agreement and the Transaction
Documents.

(v) All cash and cash equivalents of the Seller.

(vi) Without limiting the foregoing, all of the assets described on
Schedule 1.1(b)(vi).

1.2 Assumption of Liabilities.

(a) Assumed Liabilities. The Seller shall not sell or assign to the Buyer, but
shall retain, and the Buyer shall not assume any liabilities or obligations of
the Seller, except that the Buyer will assume and be liable for, and will pay,
perform and discharge as and when due (i) all non-interest bearing, current
liabilities included in the determination of Working Capital, and (ii) all
liabilities and obligations of the Seller under the Assigned Contracts
(including customer purchase orders) that, by their express terms, arise in
connection with events or conditions that occur, or are to be performed, at any
time after the Effective Time; provided,

 

3



--------------------------------------------------------------------------------

however, that the Buyer shall not assume (A) any liabilities or obligations of
the Seller arising out of any breach of or default under any Assigned Contract
that occurs prior to the Effective Time or as a result of the Closing, or
(B) any penalties arising prior to the Effective Time (collectively, the
“Assumed Liabilities”).

(b) Excluded Liabilities. Notwithstanding any disclosures made to the Buyer or
its agents in the conduct of their due diligence investigations of the Seller or
anything herein to the contrary, the Buyer shall not assume any of the
liabilities or obligations of the Seller other than the Assumed Liabilities, and
the Buyer shall not be or become liable for any claims, demands, liabilities or
obligations other than the Assumed Liabilities. Without limiting the foregoing,
the Buyer shall not assume or agree to perform, pay or discharge, and the Seller
shall remain unconditionally liable for and shall pay and satisfy in due course,
all obligations, liabilities and commitments, fixed or contingent, known or
unknown, accrued or unaccrued, direct or indirect, choate or inchoate, perfected
or unperfected, liquidated or unliquidated, of the Seller other than the Assumed
Liabilities (the “Excluded Liabilities”), including the following:

(i) All liabilities and obligations with respect to employee wages, severance,
termination and other payments and benefits (including post-retirement
benefits), whether owing under any Employee Benefit Plan or any other severance
policy, employment agreement, vacation policy, or otherwise to any employees or
former employees of the Seller, arising prior to the Effective Time, other than
wages and benefits arising in the ordinary course of business with respect to
Transferred Employees and that are reflected in the calculation of Working
Capital.

(ii) All liabilities and obligations with respect to workers compensation claims
or health benefits relating to claims and/or injuries arising prior to the
Effective Time and all expenses, obligations, duties and liabilities relating
thereto.

(iii) All liabilities and obligations for (x) any Taxes imposed upon, or
incurred by, the Seller (or any member or Affiliate of the Seller) at any time
or for any period, or (y) any Taxes imposed upon, incurred by or related to the
Purchased Assets, the Assumed Liabilities and/or the Business for any taxable
period or portion of any taxable period prior to the Effective Time.

(iv) All liabilities and obligations of the Seller incurred in connection with
violations of, or pursuant to, applicable laws, including occupational safety,
wage, welfare and/or employee benefit laws and/or Environmental and Safety
Requirements arising, accruing or relating to periods, acts (or omissions to
act) occurring prior to the Effective Time.

(v) All liabilities and obligations of the Seller under or in connection with
any Orders or in connection with or with respect to any grievances or
Proceedings pending as of the Effective Time or arising out of an occurrence or
condition prior to the Effective Time or attributable to the operation of the
Seller prior to the Effective Time.

(vi) All liabilities of the Seller to indemnify, reimburse or advance amounts to
any present or former officer, director, member, manager, employee or agent of
the Seller (including with respect to any such Person’s breach of fiduciary
obligations).

 

4



--------------------------------------------------------------------------------

(vii) All liabilities, obligations and expenses with respect to the transactions
contemplated hereby, including liabilities, obligations and expenses with
respect to the Seller’s legal counsel, accountants, and any broker or finder.

(viii) All liabilities for Indebtedness of the Seller.

(ix) All liabilities and obligations of the Seller resulting from any recall,
market withdrawal or safety alerts or similar liabilities or obligations with
respect to any products manufactured, delivered or sold by the Seller at or
prior to the Closing.

(x) All liabilities for any checks, drafts, wire transfers and debit
transactions made, issued, written or drawn on any account of the Seller,
including, without limitation, checks made or issued and not cleared prior to
the Closing.

(xi) All liabilities and obligations of the Seller with respect to the
Employment Agreement between Robert Pachla and Seller dated February 11, 2011.

(xii) All liabilities and obligations arising out of or related to the Excluded
Assets.

ARTICLE 2

CONSIDERATION AND MANNER OF PAYMENT

2.1 Purchase Price. The aggregate purchase price (the “Purchase Price”) for the
Purchased Assets and the rights and benefits conferred hereunder, including the
Seller’s covenants set forth in Section 7.4, shall be (i) Twenty-One Million Six
Hundred Thousand Dollars ($21,600,000) (the “Base Closing Cash Payment”), as
such amount may be adjusted pursuant to Section 2.2(a), plus (ii) the Assumed
Liabilities, plus (iii) the Base Earn-out Payment, plus (iv) the Additional
Earn-out Payment. The Purchase Price, as adjusted pursuant to Section 2.2(a) and
subject to further adjustment pursuant to Section 9.7, shall be paid, delivered
or otherwise satisfied at or after the Closing as follows:

(a) at the Closing, the Buyer shall deliver to the Seller, by wire transfer of
immediately available funds to an account or accounts previously designated by
the Seller in writing, an aggregate amount equal to the Base Closing Cash
Payment, as such amount may be adjusted pursuant to Section 2.2(a), less the
Indemnity Escrow Amount and less the Adjustment Escrow Amount;

(b) at the Closing, (i) the Indemnity Escrow Amount shall be deposited by wire
transfer of immediately available funds into the Indemnity Escrow Account, and
(ii) the Adjustment Escrow Amount shall be deposited by wire transfer of
immediately available funds into the Adjustment Escrow Account, and, in each
case, such funds shall be held and distributed in accordance with the terms of
the Escrow Agreement to satisfy (x) with respect to the Indemnity Escrow Amount
(including any interest thereon), any and all claims made by the Buyer or any
other Buyer Indemnified Party against the Selling Parties pursuant to Article 9,
and (y) with respect to the Adjustment Escrow Amount (including any interest
thereon), any adjustments to the Purchase Price in favor of the Buyer pursuant
to Section 2.2;

 

5



--------------------------------------------------------------------------------

(c) at the Closing, the Buyer shall assume the Assumed Liabilities by delivering
to the Seller a Bill of Sale, Assignment and Assumption Agreement, in a form
mutually agreed upon between the Buyer and the Seller (the “Bill of Sale”), duly
executed by the Buyer; and

(d) the Base Earn-out Payment shall be delivered to the Seller, by wire transfer
of immediately available funds to an account or accounts designated by the
Seller in writing, an aggregate amount equal to the Earn-out Payment, as
determined in accordance with Section 7.11.

(e) the Additional Earn-out Payment shall be delivered to the Seller, in cash
and/or, at the Parent’s election, in the form of Parent Common Stock, in the
amounts, and otherwise in accordance with the procedures set forth in Exhibit A
(the “Additional Earn-out Procedures”).

2.2 Purchase Price Adjustment.

(a) Estimated Working Capital. Not less than five (5) Business Days prior to the
Closing Date, the Seller shall prepare and deliver to the Buyer a statement
setting forth, in reasonable detail, the Seller’s good faith estimate of the
Working Capital as of the Effective Time (the “Estimated Working Capital”). To
the extent that the Estimated Working Capital is less than One Million Six
Hundred Ninety Four Thousand Dollars ($1,694,000.00) (the “Target Working
Capital”), the Base Closing Cash Payment will be decreased dollar-for-dollar by
the amount of such shortfall. To the extent that the Estimated Working Capital
is greater than the Target Working Capital, the Base Closing Cash Payment will
be increased dollar-for-dollar by the amount of such excess. As used in this
Agreement, “Working Capital” means, as of the Effective Time, the amount by
which (a) the current assets included in the Purchased Assets, including without
limitation, Accounts Receivable and Inventory, exceeds (b) the current
liabilities included in the Assumed Liabilities, in each case determined in
accordance with GAAP, subject to the methodologies, principles and adjustments
set forth on Schedule 2.2, which shall be consistent with the methodologies,
principles and adjustments utilized by the parties to calculate the Target
Working Capital.1

(b) Actual Working Capital.

(i) Within ninety (90) days following the Closing Date, the Buyer shall prepare
and deliver to the Seller a Schedule (the “Closing Working Capital Statement”)
setting forth the Buyer’s calculation of Working Capital, which shall be
calculated in accordance with GAAP, subject to the methodologies, principles and
adjustments set forth on Schedule 2.2 (which shall be consistent with the
methodologies, principles and adjustments utilized by the parties to calculate
the Target Working Capital) as of the Effective Time (the “Actual Working
Capital”), together with a statement setting forth the amount, if any, by which
the Actual Working Capital is less than the Estimated Working Capital (such
deficiency, the “Working Capital Deficit”) or the Actual Working Capital is
greater than the Estimated Working Capital (such excess, the “Working Capital
Surplus”).

 

1  NTD: The definition of Working Capital is subject to due diligence, including
a review of any deferred revenue or similar liabilities.

 

6



--------------------------------------------------------------------------------

(ii) Within thirty (30) days after the delivery of the Closing Working Capital
Statement to the Seller, the Seller may deliver written notice (the “Protest
Notice”) to the Buyer of any objections, which notice shall describe the nature
of any such objection in reasonable detail, identify the specific items involved
and the dollar amount of each such objection; provided that the only grounds on
which the Seller may assert a disagreement shall be that the Actual Working
Capital was not calculated in accordance with the principles set forth in
Section 2.2(a) above or contained a manifest calculation error, and the Seller
may not assert a disagreement as to the definition of Working Capital or the
application thereof to the matters set forth in the Closing Working Capital
Statement. The Seller shall provide reasonable supporting documentation for each
such objection concurrently with the delivery of the Protest Notice. The failure
of the Seller to deliver such Protest Notice within the prescribed time period
will constitute the Seller’s acceptance of the Closing Working Capital
Statement.

(iii) If the Seller timely delivers a Protest Notice to the Buyer, the parties
shall negotiate in good faith in an attempt to agree upon the amount of the
Actual Working Capital. If the Buyer and the Seller are unable to resolve all
disagreements properly and timely identified by the Seller in the Protest Notice
within thirty (30) days after delivery to the Buyer of the Protest Notice, then
such disagreements shall be submitted for final and binding resolution to a
nationally recognized accounting firm to resolve such disagreements (the
“Accounting Arbitrator”). The Accounting Arbitrator shall be the accounting firm
of McGladrey LLP, or, in the event that it is not available or willing to serve
in such capacity, a nationally recognized accounting firm selected by mutual
agreement of the Buyer and the Seller. Any initial fees required to be paid to
the Accounting Arbitrator to engage the Accounting Arbitrator shall be paid
one-half by the Buyer and one-half by the Seller, which amounts paid shall be
subject to adjustment upon the final resolution of the disagreement in
accordance with this Section 2.2(b)(iii). The Buyer and the Seller shall be
permitted to present a supporting brief to the Accounting Arbitrator (which
supporting brief shall also be concurrently provided to the other Party) within
twenty (20) days of the appointment of the Accounting Arbitrator. Within twenty
(20) days of receipt of a supporting brief, each receiving Party may present a
responsive brief to the Accounting Arbitrator (which responsive brief shall also
be concurrently provided to the other Party). The Accounting Arbitrator shall
only consider the briefs of the parties, and shall not conduct any independent
review, in determining those items and amounts disputed by the parties. With
respect to any item in dispute, the determination by the Accounting Arbitrator
shall not be greater than the highest amount proposed by either Party or lower
than the lowest amount proposed by either Party. The parties shall instruct the
Accounting Arbitrator to make its determination within sixty (60) days of their
submission of the items in dispute, and the parties shall comply with the
procedures established by the Accounting Arbitrator and otherwise use reasonable
efforts to cooperate as necessary for the Accounting Arbitrator to make its
determination within such period. The determination of the Accounting Arbitrator
shall be final and binding on the parties. The aggregate fees of the Accounting
Arbitrator shall ultimately be borne by the Buyer, on the one hand, and the
Seller, on the other hand, in such amount(s) as shall be determined by the
Accounting Arbitrator based on the proportion that the aggregate amount of
disputed items submitted to the Accounting Arbitrator that is unsuccessfully
disputed by the Buyer, on the one hand, or the Seller, on the other hand, as
determined by the Accounting Arbitrator, bears to the total amount of such
disputed items so referred to the Accounting Arbitrator for resolution.

 

7



--------------------------------------------------------------------------------

(iv) If, after the final determination of the Actual Working Capital, there is a
Working Capital Deficit, then the Purchase Price shall be reduced
dollar-for-dollar by the entire amount of such Working Capital Deficit. The
Buyer shall be entitled to the amount of such Working Capital Deficit, which
amount shall be paid by the Escrow Agent to the Buyer within five (5) Business
Days after the final determination of the Actual Working Capital by wire
transfer of immediately available funds from the funds in the Adjustment Escrow
Account; provided, that if such shortfall exceeds the funds available in the
Adjustment Escrow Account, the Selling Parties shall promptly pay or cause to be
paid, in cash, the amount by which such shortfall exceeds the funds available in
the Adjustment Escrow Account. In the event any amount owed to the Buyer
pursuant to the foregoing sentence is not paid in full within such five
(5) Business Day period, such amount shall bear interest, from and including the
date on which the Closing Working Capital Schedule was delivered to the Seller
through and including the date of payment, at a rate per annum equal to twelve
percent (12%).

(v) If, after the final determination of the Actual Working Capital, there is a
Working Capital Surplus, then the Purchase Price shall be increased
dollar-for-dollar by the entire amount of such Working Capital Surplus. The
Seller shall be entitled to the amount of such Working Capital Surplus, which
amount shall be paid by the Buyer to the Seller within five (5) Business Days
after the final determination of the Actual Working Capital by wire transfer of
immediately available funds. In the event any amount owed to the Seller pursuant
to the foregoing sentence is not paid in full within such five (5) Business Day
period, such amount shall bear interest, from and including the date on which
the Closing Working Capital Schedule was delivered to the Seller through and
including the date of payment, at a rate per annum equal to twelve percent
(12%).

(vi) If Actual Working Capital, as finally determined, equals Estimated Working
Capital, then no adjustment shall be made to the Purchase Price.

(vii) Within five (5) Business Days after the final determination of the Actual
Working Capital, the Seller and the Buyer shall deliver joint written
instructions to the Escrow Agent, directing the Escrow Agent to distribute to
the Seller the portion of the Adjustment Escrow Amount, if any, remaining in the
Adjustment Escrow Account following any disbursement to which the Buyer is
entitled pursuant to Section 2.2(b)(iv).

2.3 Purchase Price Allocation. The Buyer and Seller will work together, in good
faith, to jointly agree to an allocation of the Purchase Price (and all other
items treated as consideration for federal income tax purposes, including any
adjustments thereto) among the Purchased Assets (the “Allocation Statement”) no
later than 30 days after the final determination of the Actual Working Capital.
Such allocation shall be binding upon the Buyer and the Seller. The Seller shall
timely deliver all such documents and other information as Buyer may reasonably
request in order to prepare such Allocation Statement. The Buyer and the Seller
(a) agree to be bound, and to cause their respective Affiliates to be bound, by
such Allocation Statement, (b) shall act, and cause their respective Affiliates
to act, in accordance with such Allocation Statement in the preparation, filing
and audit of any Tax Return and for all other tax and accounting purposes, and
(c) shall not take any position or action inconsistent with such Allocation
Statement.

 

8



--------------------------------------------------------------------------------

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE SELLING PARTIES

The Selling Parties, hereby represent and warrant to the Buyer, with respect to
representations and warranties regarding the Seller, and severally but not
jointly with respect to representations and warranties regarding the Principals,
as follows:

3.1 Organization and Qualification of the Seller. The Seller is a limited
liability company duly organized and validly existing under the laws of the
State of Indiana. The Seller is duly qualified to do business and is in good
standing as a foreign entity in the jurisdictions listed on Schedule 3.1, which
jurisdictions constitute the only jurisdictions in which the property owned,
leased or operated by the Seller, or the nature of the Business, makes such
qualification necessary and where the absence of such qualification could have a
Material Adverse Effect. The Seller has the power and authority to carry on the
Business as presently conducted by the Seller and to own, operate and lease the
Purchased Assets. Complete and correct copies of the Organizational Documents of
the Seller have previously been delivered to the Buyer by the Seller. The Seller
does not have, and has never had, any Subsidiaries.

3.2 Authorization. Each of the Selling Parties has the requisite power,
authority and capacity to execute, deliver and perform its obligations under
this Agreement and each Transaction Document to which it is a party. The
execution and delivery by the Seller of this Agreement and the Transaction
Documents to which the Seller is a party, the performance of its obligations
hereunder and thereunder and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate action in accordance with applicable law, and no other action on the
part of the Seller is necessary. This Agreement and the Transaction Documents to
which any of the Selling Parties is a party constitute the legal, valid and
binding obligations of the Selling Parties signatory thereto and are enforceable
against such Selling Parties signatory thereto in accordance with their
respective terms, except as the enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other laws of general application
relating to or affecting the enforcement of creditors’ rights or general
principles of equity.

3.3 No Conflict. Except as set forth on Schedule 3.3, neither the execution and
delivery of this Agreement or any Transaction Document by the Seller nor the
performance by the Seller of the transactions contemplated hereby or thereby
will, directly or indirectly:

(a) contravene or conflict with, in any material respect, or result in (with or
without notice or lapse of time) a material violation, setting aside or breach
of any provision of, the Organizational Documents of the Seller or any Legal
Requirement, Governmental Authorization, Contract or Order applicable to the
Seller, the Purchased Assets or the Assumed Liabilities or otherwise related to
the Business;

(b) except for Excluded Assets, require any consent, approval or notice under
any Contract, Legal Requirement or Order to which the Seller is a party or to
which the Seller, the Purchased Assets, the Assumed Liabilities or the Business,
is bound or subject;

 

9



--------------------------------------------------------------------------------

(c) except for the Excluded Assets, give any Governmental Body or any other
Person the right (with or without notice, lapse of time, or both) to declare a
default or exercise any remedy under, or to accelerate the maturity or
performance of, or to cancel, terminate, modify, withdraw or suspend any
Contract assumed by the Buyer, Legal Requirement, Governmental Authorization or
Order applicable to the Seller, the Purchased Assets or the Assumed Liabilities
or otherwise related to the Business; or

(d) result in (with or without notice or lapse of time) the imposition or
creation of any Lien upon or with respect to any of the Purchased Assets.

3.4 Financial Statements.

(a) The Seller has delivered to the Buyer the following financial statements of
the Seller (collectively, the “Seller Financial Statements”):

(i) reviewed balance sheet of the Seller as of December 31, 2012, December 31,
2013 and December 31, 2014, including the notes thereto, and the related
statements of income and cash flows for the fiscal years then ended
(collectively, the “Seller Year-End Financial Statements”);

(ii) the unaudited balance sheet of the Seller as of March 31, 2015 (such
unaudited balance sheet, the “Latest Balance Sheet” and such date, the “Latest
Balance Sheet Date”) and the related statement of income and cash flows for the
three-month period then ended (the “Seller Interim Financial Statements”);

(b) Each of the Seller Financial Statements: (i) was prepared in accordance with
GAAP (subject, in the case of the Seller Interim Financial Statements, to normal
recurring year-end adjustments, none of which would reasonably be expected to be
material, and the absence of footnotes), (ii) has been prepared based on the
books and records of the Seller, and (iii) presents fairly in all material
respects the financial condition, assets and liabilities as of its respective
date, and the results of operations and cash flows for the period related
thereto, of the Seller.

(c) Seller maintains and complies in all material respects with a system of
accounting controls sufficient to provide reasonable assurances that: (i) the
Business is operated in accordance with management’s general or specific
authorization; (ii) transactions of the Seller are recorded as necessary to
permit preparation of the Seller Financial Statements in conformity with GAAP,
and to maintain accountability for items therein; (iii) access to properties and
assets of the Business is permitted only in accordance with management’s general
or specific authorization; and (iv) the recorded accountability for items is
compared with the actual levels at regular intervals and appropriate actions are
taken with respect to any differences.

3.5 Absence of Undisclosed Liabilities. The Seller does not have any liabilities
or obligations, except (a) as and to the extent clearly and accurately reflected
and accrued for or reserved against in the Latest Balance Sheet; (b) immaterial
liabilities and obligations which have arisen in the ordinary course of the
Business consistent with past practice (none of which results from, arises out
of, relates to, is in the nature of, or was caused by any breach of contract,
breach of warranty, tort, infringement or violation of law by the Seller and
none of which is, individually or in the aggregate, material) after the Latest
Balance Sheet Date; and (c) those liabilities specifically set forth on
Schedule 3.5.

 

10



--------------------------------------------------------------------------------

3.6 Personal Property.

(a) Title. The Seller has good and marketable title to, or a valid and
enforceable leasehold interest in, all of the Purchased Assets, and the right to
transfer and assign the Purchased Assets, free and clear of all Liens, to the
Buyer, and by accepting such transfer and assignment, the Buyer shall have the
right to exercise all of the rights held by the Seller, including any
predecessor, in, to and under the Purchased Assets. All of the rights,
properties and assets utilized in connection with owning and operating the
Business (other than the Excluded Assets) are either owned by the Seller and
included in the Purchased Assets or licensed or leased to the Seller under one
of the Assigned Contracts. Except as set forth on Schedule 3.6(a) hereto, the
Seller has not previously assigned or pledged or otherwise encumbered all or any
portion of the Purchased Assets or any interest therein, and no Person currently
possesses, or has ever been granted, a right of first refusal on or other
interest in all or any portion of the Purchased Assets.

(b) Condition and Location. Other than as set forth in Schedule 3.6(b), all
Tangible Assets are in working order and repair (subject to normal wear and
tear). Other than as set forth on Schedule 3.6(b), each Tangible Asset is owned
by the Seller free and clear of any Liens, except for: (i) any Liens for Taxes
(and assessments) not delinquent or which are being contested in good faith;
(ii) any mechanic, workmen, repairmen, warehousemen, carriers and other similar
liens and encumbrances arising in the ordinary course of business that are not
delinquent or which are being contested in good faith; (iii) with respect to
leased or licensed personal property, the terms and conditions of the lease or
license applicable thereto; and (iv) Liens to be released at or prior to Closing
(“Permitted Liens”). No Tangible Asset has a material defect other than defects
that can be remedied by repairs in the ordinary course of business consistent
with past practice. No Tangible Asset is in need of material repair or
maintenance other than repair or maintenance in the ordinary course of business
consistent with past practice. Except as set forth on Schedule 3.6(b), no Person
other than the Seller owns or has any right to use or possess any Tangible
Asset. No Tangible Assets are located anywhere other than at the Leased Real
Property or held in the name or of any other Person. To the Knowledge of the
Seller, the Purchased Assets, taken as a whole, are sufficient for the continued
operation by the Buyer of the Business after the Closing in substantially the
same manner as the Seller currently conducts and operated the Business.

3.7 Compliance with Laws; Governmental Authorizations.

(a) Except as set forth on Schedule 3.7(a):

(i) the Seller is, and at all times since January 1, 2012 has been, in
compliance in all material respects with each Legal Requirement that is or was
applicable to the Seller, the Purchased Assets, the Assumed Liabilities or the
Business;

(ii) no event has occurred since January 1, 2012 or circumstance exists that may
constitute or result in (with or without notice or lapse of time) a material
violation by the Seller of, or a failure on the part of the Seller to comply in
any material respect with, any Legal Requirement applicable to the Seller, the
Purchased Assets, the Assumed Liabilities or the Business; and

 

11



--------------------------------------------------------------------------------

(iii) the Seller has not received any written notice or other written
communication since January 1, 2012 from any Governmental Body or any other
Person regarding, and there does not exist any material violation of, or
material failure to comply with, any Legal Requirement applicable to the Seller,
the Purchased Assets, the Assumed Liabilities or the Business.

(b) Schedule 3.7(b) contains a complete and accurate list of each Governmental
Authorization that is necessary to permit the Seller to lawfully conduct and
operate the Business in the manner in which the Seller currently conducts and
operates the Business and to permit such Seller to own and use the Purchased
Assets in the manner in which the Seller currently owns and uses the Purchased
Assets (the “Seller Governmental Authorizations”). Each Seller Governmental
Authorization is valid and in full force and effect. All applications required
to have been filed for the renewal of the Seller Governmental Authorizations
have been duly filed on a timely basis with the appropriate Governmental Bodies,
and all other filings required to have been made with respect to such Seller
Governmental Authorizations have been duly made on a timely basis with the
appropriate Governmental Bodies.

(c) Schedule 3.7(c) sets forth all filings, notices, approvals, waivers,
consents and approvals (the “Required Governmental Consents”) necessary to
validly assign and transfer all of the Seller Governmental Authorizations to the
Buyer and no Seller Governmental Authorization is subject to termination or
modification as a result of the transactions contemplated hereby.

3.8 Real Property.

(a) The Seller does not own any real property.

(b) Schedule 3.8(b) discloses a complete list and a brief description of all of
the Leased Real Property, including the street address(es) for the Leased Real
Property. The Seller has a valid and enforceable leasehold interest in the
Leased Real Property free and clear of any Liens, other than Permitted Liens.
There are no Contracts granting any Person the right to use or occupy any
portion of the Leased Real Property other than the Seller.

(c) Except as set forth on Schedule 3.8(c), the Leased Real Property constitutes
the only real property used, occupied or held for use by the Seller or which is
necessary for the continued operation of the Business as currently conducted.

(d) The Seller presently enjoys peaceful and undisturbed possession of the
Leased Real Property sufficient for the continued conduct of the Business as
currently conducted. There are no matters affecting any Leased Real Property
which could reasonably be expected to curtail or interfere with the use of any
Leased Real Property for the purpose of operating the Business in its current
manner.

 

12



--------------------------------------------------------------------------------

(e) There are no pending or, to the Seller’s Knowledge, threatened eminent
domain, condemnation or other similar actions or other Proceedings against the
Seller or with respect to any Leased Real Property. The Seller is not, and since
January 1, 2012, has not been, in violation of any covenant, condition,
restriction, easement or Order to which any Leased Real Property is bound or
subject and there are no pending or, to the Knowledge of the Seller, threatened
Proceedings with respect thereto.

(f) To the Knowledge of the Seller, there are no pending or threatened requests,
applications, claims, actions, suits, Proceedings or investigation to alter or
restrict the zoning or other use restrictions applicable to any Leased Real
Property. Seller has not received any notice from any Governmental Body
regarding zoning, building, fire, water, use, ordinance, code or regulatory
violations issued with respect to any Leased Real Property, and no such
violations exist. Except as set forth on Schedule 3.8(f), the buildings,
improvements and fixtures upon the Leased Real Property are permitted,
conforming structures under applicable zoning, subdivision and building Legal
Requirements, and the present uses of such buildings, improvements and fixtures
by the Seller are permitted, conforming uses under such zoning, subdivision and
building laws and ordinances. The Leased Real Property includes all rights to
facilities necessary to ensure compliance with all zoning, building, health,
fire, water, use or similar Legal Requirements. No charges or violations have
been filed, served, made upon or against the Seller or, to the Knowledge of the
Seller, threatened against or relating to the Leased Real Property or the
Business as a result of any violation or alleged violation of any applicable
ordinances, requirements, regulations, zoning, subdivision and building Legal
Requirements or restrictive covenants (including, without limitation, those
relating to health, safety or environmental protection).

(g) The Leased Real Property is adequately served by utilities, parking and
other building services necessary for the continued conduct of the Business as
currently conducted. No fact or condition exists which would result in the
termination or impairment of access to the Leased Real Property from adjoining
public or private streets or which could result in discontinuation of presently
available or otherwise necessary sewer, water, electric, gas, telephone or other
utilities or services. The buildings, plants, structures, facilities, equipment
and improvements at the Leased Real Property are structurally sound and the
systems located therein are in good working order and condition.

(h) Except as set forth on Schedule 3.8(h), no business is operated at the
Leased Real Property other than the Business.

3.9 Contracts.

(a) Schedule 3.9(a) contains a complete and accurate list (by reference to the
applicable subsection hereof) of the following Contracts to which the Seller is
a party or to which any Purchased Asset or the Business is subject
(collectively, the “Specified Contracts”):

(i) all Contracts that entitle, or could reasonably be expected to entitle, the
Seller to receive payments of $100,000 or greater during any 12-month period
and/or that involve or relate to any materials, supplies, goods, services or
equipment to be sold, delivered provided after the Closing Date by the Seller;

 

13



--------------------------------------------------------------------------------

(ii) all Contracts that provide for the payment by the Seller or could result in
obligations of the Seller in the amount, in the aggregate, of $100,000 or
greater during any 12-month period;

(iii) all Contracts that contain any fixed or indexed pricing, “most favored
nation” pricing or similar pricing terms;

(iv) all Contracts that contain any provisions regarding minimum volumes, volume
discounts or rebates or that otherwise require the Seller to purchase, or
pursuant to which the Seller purchases, its total requirements of any material,
supply, good, product or service from a third party, or that contains “take or
pay” provisions, and all contracts that require any Person to purchase its
requirements of any material, supply, good, product or service from the Seller
or that contains “take or pay” provisions;

(v) all Contracts that restrict the Seller from (A) engaging in any business
activity anywhere in the world, (B) acquiring any property, developing or
distributing any product or providing any service, (C) competing with any
Person, (D) soliciting for employment, hiring or employing any Person, or
(E) doing business with any specified Person or any Person in a particular
business or industry;

(vi) all Contracts for acquisitions or dispositions (by merger, purchase or sale
of assets, membership interests or equity or otherwise) of assets (including the
Purchased Assets);

(vii) all Contracts concerning joint venture or partnership agreements, or the
sharing of profits;

(viii) all Real Property Leases and leases of material personal property;

(ix) all Contracts pursuant to which the Seller leases, is licensed or is
otherwise authorized to Use any Proprietary Rights for or of any other Person
(“Third Party Proprietary Rights Licenses”), other than licenses for Commercial
Software;

(x) all Contracts pursuant to which the Seller leases, licenses or otherwise
authorizes another Person to Use any Proprietary Rights (“Seller Proprietary
Rights Licenses”);

(xi) all notes, debentures, bonds, equipment trusts, letters of credit, loans
and all other Contracts which relate to Indebtedness or the lending of money by
the Seller or the guarantee or undertaking of the Indebtedness of any other
Person;

(xii) all Contracts with any Governmental Body;

(xiii) all Contracts that, together with any related Contracts, provide for
capital expenditures in excess of $50,000 for any single project or related
series of projects;

(xiv) all distribution, dealer, representative or sales agency Contracts;

 

14



--------------------------------------------------------------------------------

(xv) all Contracts with any consultant or independent contractor of the Seller;

(xvi) all offer letters and Contracts (A) that provide for the employment or
retention of any current employee, director, officer or independent contractor
of the Seller or the provision of compensation or benefits thereto, (B) that
provide future or ongoing separation or severance pay or other benefit
obligations to any current or former employee, director, officer or independent
contractor of the Seller, and/or (C) that contain any change of control or
similar provisions (including provisions relating to the sale of substantially
all of the assets of the Seller) in respect of any employee, director, officer
or independent contractor of the Seller;

(xvii) all Contracts relating to the Seller that provide for the indemnification
by the Seller of any Person or the assumption by the Seller of any Tax,
environmental or other liability;

(xviii) all Contracts not made in the ordinary course of business consistent
with the Seller’s past practice; and

(xix) all other material Contracts defined as having an aggregate value in
excess of $100,000 relating to the Seller, the Business, the Assumed Liabilities
or the Purchased Assets not otherwise required to be scheduled pursuant to
Sections 3.9(a)(i) through (xviii) above.

(b) Correct and complete copies of the Specified Contracts listed on
Schedule 3.9(a) (including all modifications and amendments thereto) have
previously been delivered to the Buyer by the Seller. Except as set forth on
Schedule 3.9(b), the Seller is not in default, nor has any event occurred which
with the giving of notice or the passage of time or both would constitute a
default by the Seller or which would give rise to any right of notice,
modification, acceleration, payment, cancellation or termination of or by
another party under, or in any manner release any party thereto from any
obligation under, any Specified Contract and, to the Knowledge of the Seller, no
other party to any Specified Contract is in default, nor has any event occurred
which with the giving of notice or the passage of time or both would constitute
a default by any other party or which would give rise to any right of notice,
modification, acceleration, payment, cancellation or termination of or by the
Seller under, or in any manner release any party thereto from any obligation
under, any such Specified Contract. Each of the Specified Contracts is in full
force and effect, is valid and enforceable in accordance with its terms, and is
not subject to any claims, charges, set-offs or defenses, except as the
enforcement may be limited by applicable bankruptcy, insolvency or
reorganization or other laws of general application relating to or affecting the
enforcement of creditors’ rights or general principles of equity. None of the
Specified Contracts were awarded to the Seller in connection with, or as a
result of, the Seller being deemed a “minority business enterprise” or
“minority-owned business concern” as defined in 48 C.F.R. § 52.219- 8 or any
other similar law or standard.

(c) All conditions in each Specified Contract which are required to be (or which
by their nature can be) satisfied in all material respects by the Seller prior
to the date hereof have been satisfied, and all such conditions required to be
(or which by their nature can be) satisfied by any other party thereto, to date,
have been satisfied in all material respects.

 

15



--------------------------------------------------------------------------------

(d) The Assigned Contracts constitute all of the Contracts necessary for the
operation of the Business. The Seller has not modified, supplemented or amended
any Assigned Contract except as set forth on Schedule 3.9(a) or waived
performance by any other party thereto of any covenant thereunder. There are no
pending renegotiations of any of the Assigned Contracts and the Seller has not
received written notice from, and the Seller has no knowledge that a party to
any Assigned Contract intends to, terminate, cancel or change the terms of, any
such Assigned Contract.

3.10 Proprietary Rights.

(a) The Seller owns all rights, title and interest in and to (free and clear of
any Liens or obligations to pay any compensation to any third party in respect
thereof or in connection with the use thereof), or has a valid and legally
enforceable right to develop, distribute, sell, resell, incorporate into other
materials and/or otherwise use (collectively, “Use”) in the manner Used by the
Seller, all Proprietary Rights and IT Systems Used in the conduct of the
Business as currently conducted and as conducted during the past six (6) months
(the “Seller Proprietary Rights”). Each item of Seller Proprietary Rights will,
upon the Closing, be owned or otherwise available for Use by the Buyer on such
terms and in such a manner as are identical in all material respects to those
pursuant to which the Seller, immediately prior to the Closing, owns or has the
right to use such item. No loss or expiration of any of the Seller Proprietary
Rights is pending, or, to the Knowledge of the Seller, threatened.

(b) Schedule 3.10(b) sets forth a true and correct list of each of the following
types of Proprietary Rights owned and/or filed by the Seller, in each instance
setting forth the applicable jurisdiction and the patent, registration or
application number and issuance, registration or filing date, if applicable
(collectively, “Registered Proprietary Rights”): (i) trademark and service mark
registrations and pending applications for registration thereof; (ii) material
unregistered trademarks and service marks; (iii) trade names; (iv) Internet
domain name registrations; (v) patents and pending applications for patents;
(vi) copyright registrations and pending applications for registration of
copyrights; (vii) material databases; and (viii) IT Systems. No Registered
Proprietary Right that is or has been the subject of an application or
registration has been canceled, abandoned, adjudicated invalid, or otherwise
terminated, and all renewal and maintenance fees in respect of the Registered
Proprietary Rights have, as applicable, been duly paid.

(c) The Seller has taken all reasonable measures, as appropriate, to maintain
and protect the confidential and proprietary nature and value of all trade
secrets and confidential processes, procedures, source code, strategies, models,
modules, business methods, know-how, data and other confidential information,
data and materials owned by or licensed to the Seller or otherwise used in the
operation of the Business. Except as set forth on Schedule 3.10(c), no source
code for any Software owned by the Seller has been delivered, licensed or made
available to any Person other than a current employee of the Seller.

(d) All Proprietary Rights purportedly owned by the Seller have been developed
or created by (i) employees of the Seller who developed or created such
Proprietary Rights acting within the scope of their employment, and who have, to
the extent necessary, assigned all of their rights thereto to the Seller or
(ii) independent contractors who have

 

16



--------------------------------------------------------------------------------

irrevocably assigned all of their rights thereto to the Seller. No government
funding or other resources, or university or college facilities or other
resources, were used in the development of any such Proprietary Rights. No
Assumed Proprietary Rights are subject to any outstanding decree, Order,
injunction, judgment or ruling restricting the use thereof or that would impair
the validity or enforceability thereof.

(e) The Seller does not Use any Proprietary Rights not owned by the Seller,
except pursuant to the Contracts listed under Schedule 1.1(a)(ii) or licenses
for Commercial Software. The Seller has licenses for all Commercial Software
used in the Business, and all Use of such Commercial Software by or on behalf of
the Seller is in accordance with such licenses.

(f) The conduct of the Business does not infringe, misappropriate or otherwise
violate, and has not infringed, misappropriated or otherwise violated, the
Proprietary Rights of any Person, and there are no claims or Proceedings
(i) alleging any such infringement, misappropriation or other violation,
(ii) challenging the Use by the Seller or any third party of any Seller
Proprietary Rights or (iii) challenging the ownership by the Seller of any
Seller Proprietary Rights owned by the Seller, or the validity, enforceability
or effectiveness of any Seller Proprietary Rights; and, to the Knowledge of the
Seller, no such claims or Proceedings have been threatened against the Seller
(including any cease-and-desist letters or demands or offers to license any
Proprietary Rights from any other Person) and no valid grounds for the same
exist. Except as set forth in Schedule 3.10(f), the Seller has not undertaken or
authorized legal counsel to undertake any investigation as to whether any Seller
Proprietary Rights infringes, misappropriates or otherwise violates any third
party Proprietary Rights and, without limiting the generality of the foregoing,
the Seller has not received a non-infringement legal opinion with respect to any
Seller Proprietary Rights. To the Seller’s Knowledge, no Person (including any
employee or former employee of the Seller) is infringing, misappropriating or
otherwise violating, or using without authorization, any of the Seller
Proprietary Rights.

(g) All IT Systems used by or on behalf of the Seller are reasonably sufficient
for the operation of the Business as currently conducted and for the reasonably
anticipated needs of the Business. The Seller has arranged for disaster recovery
and back-up services adequate to meet its needs in the event the performance of
any of the IT Systems or any material component thereof is temporarily or
permanently impeded or degraded due to any natural disaster or other event
outside the reasonable control of the Seller. To the Seller’s Knowledge, none of
the IT Systems contains any computer virus, Trojan horse, worm, time bomb, or
similar code designed to disable, damage, degrade or disrupt the operation of,
permit unauthorized access to, erase, destroy or modify any Software, hardware,
network or other technology (“Malicious Code”), and the Seller has established
and maintains commercially reasonable measures, in accordance with industry
standards, to ensure that the Systems, and all Software, information and data
residing on its Systems or otherwise licensed or distributed by the Seller, are
free of Malicious Code and to otherwise secure the IT Systems from unauthorized
access or use by any Person and to enable the continued and uninterrupted
operation of the IT Systems. During the four (4) years prior to the Closing, no
Malicious Code, error, defect or other circumstance has caused a material
disruption, degradation or failure of any of the Systems or of the conduct of
the Business, and there has been no unauthorized intrusion or breach of the
security of any of the IT Systems.

 

17



--------------------------------------------------------------------------------

(h) Except as set forth on Schedule 3.10(h), (i) the Seller has been and
currently is in material compliance with all Legal Requirements relating to
privacy, security and security breach notification requirements applicable to
the operation of the Business; (ii) to the Seller’s Knowledge, it has not
experienced any breach of security of confidential information (whether the
Seller’s or a customer’s) or personally identifiable information maintained,
processed or transmitted by the Seller, whether or not such security breach
required notice thereof to any Person under any applicable Legal Requirements;
(iii) the Seller has adopted reasonable measures, including administrative,
physical, and technical measures, to protect the confidentiality, security and
integrity of all confidential information (whether the Seller’s or a customer’s)
or personally identifiable information maintained, processed or transmitted by
or through the Seller’s website or IT Systems and (iv) the execution, delivery
and performance of this Agreement can be effectuated in accordance with all
Legal Requirements relating to privacy and/or security.

3.11 Employee Benefit Plans.

(a) Except as set forth on Schedule 3.11(a), the Seller has not maintained,
sponsored, adopted, made contributions to or obligated itself to make
contributions to or to pay any benefits or grant rights under or with respect to
or otherwise had or has any liability in respect of (whether written, unwritten
or terminated), any “employee pension benefit plan” (as defined in Section 3(2)
of ERISA), “employee welfare benefit plan” (as defined in Section 3(1) of
ERISA), “multi-employer plan” (as defined in Section 3(37) or 4001(a)(3) of
ERISA), pension plan, plan of deferred compensation, medical plan, life
insurance plan, long-term disability plan, dental plan, “multiple employer
welfare arrangement” (as defined in Section 3(40) of ERISA), or other plan or
trust providing for or funding the welfare of any of employee or former employee
or beneficiary thereof of the Seller, personnel policy (including, but not
limited to, vacation time, holiday pay, bonus programs, moving expense
reimbursement programs and sick leave), excess benefit plan, bonus or incentive
plan (including, but not limited to, stock options, restricted stock, stock
bonus and deferred bonus plans), severance, salary reduction agreement,
change-of-control agreement, employment agreement, consulting agreement or any
other benefit, program or Contract, whether or not written or pursuant to a
collective bargaining agreement, which could give rise to or result in the
Seller having any debt, liability, claim or obligation of any kind or nature,
whether accrued, absolute, contingent, direct, indirect, known or unknown,
perfected or inchoate or otherwise and whether or not due or to become due
(collectively, the “Employee Benefit Plans”). No Employee Benefit Plan that
provides severance benefits is subject to ERISA.

(b) The Seller has delivered complete copies to Buyer of (i) each written
Employee Benefit Plan, as amended to the Closing, together with all required
audited or unaudited financial statements, as applicable, and actuarial reports
for the three (3) most recent plan years, if any; (ii) each funding vehicle and
service provider contract with respect to each Employee Benefit Plan; (iii) the
most recent and any other material determination letter, ruling or notice issued
by any Governmental Body with respect to each Employee Benefit Plan; (iv) the
Internal Revenue Service Form 5500 Annual Report (or evidence of any applicable
exemption) for the three (3) most recent plan years to the extent such forms are
required for any Employee Benefit Plan; (v) the most recent summary plan
description and any summary of material modifications thereto which relates to
any Employee Benefit Plan; and (vi) each other document,

 

18



--------------------------------------------------------------------------------

explanation or communication which describes any relevant aspect of any Employee
Benefit Plan that is not disclosed in previously delivered materials. A
description of any unwritten Employee Benefit Plan, including a description of
any material terms thereof, is set forth on Schedule 3.11(b).

(c) Neither seller nor any ERISA Affiliate thereof has any liability (contigent
or otherwise) or obligation in respect of any “employee benefit plan” (as
defined in Section 3(3) of ERISA) that is (i) a “multi-employer plan” (as
defined in Section 3(37) or 4001 of ERISA), (ii) subject to Section 302 or Title
IV of ERISA or Section 412 of the Code or (iii) is a “multiple employer welfare
arrangement” (as defined in Section 3(40) of ERISA).

(d) Each Employee Benefit Plan that is intended to be qualified under
Section 401(a) of the Code has received a determination from the Internal
Revenue Service that such Employee Benefit Plan is so qualified, and nothing has
occurred since the date of such determination that would cause such
determination letter to become unreliable.

(e) Each of the Employee Benefit Plans and all related trusts, insurance
contracts and funds have been maintained, funded and administered in compliance
with their terms, the terms of any applicable collective bargaining agreement
and the applicable provisions of ERISA, the Code, and any other applicable Legal
Requirement. With respect to each Employee Benefit Plan, all required payments,
premiums, contributions, distributions or reimbursements for all periods ending
prior to or as of the date hereof have been made or properly accrued in the
ordinary course of business consistent with past practice.

(f) Each Employee Benefit Plan that is subject to the health care continuation
requirements of Part 6 of Subtitle B of Title I of ERISA or Section 4980B of the
Code (collectively, “COBRA”) has been administered in compliance with such
requirements. No Employee Benefit Plan provides medical or life or other welfare
benefits to any current or future retired or terminated employee (or any
dependent thereof) of the Seller other than as required pursuant to COBRA or
applicable state law.

(g) None of Seller or any other “disqualified person” (within the meaning of
Section 4975 of the Code) or any “party in interest” (within the meaning of
Section 3(14) of ERISA) has engaged in any nonexempt “prohibited transaction”
(within the meaning of Section 4975 of the Code or Section 406 of ERISA) with
respect to any of the Employee Benefit Plans which could subject any such
Employee Benefit Plans, Seller or any officer, director or employee of Seller to
any material liability or any penalty or tax under Section 502(i) of ERISA or
Section 4975 of the Code.

(h) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby could, either alone or in combination with
another event, (A) entitle any employee, director, officer, member or
independent contractor of the Seller to severance pay or any material increase
in severance pay, (B) accelerate the time of payment or vesting, or materially
increase the amount of compensation due to any such employee, director, officer
or independent contractor, (C) directly or indirectly cause the Seller to
transfer or set aside any assets to fund any material benefits under any
Employee Benefit Plan, (D) otherwise give rise to any material liability under
any Employee Benefit Plan, or (E) limit or

 

19



--------------------------------------------------------------------------------

restrict the right to merge, materially amend, terminate or transfer the assets
of any Employee Benefit Plan on or following the Closing Date. No Employee
Benefit Plan or any other agreement, program, policy or other arrangement by or
to which either the Seller or any ERISA Affiliate, are bound or are otherwise
liable, by its terms or in effect, could reasonably be expected to require any
payment or transfer of money, property or other consideration on account of or
in connection with the transactions contemplated by this Agreement or any
subsequent termination of employment which payment could constitute an “excess
parachute payment” within the meaning of Section 280G of the Code.

(i) The transactions contemplated by this Agreement are not transactions to
evade or avoid liability (as described in Section 4069(a) or 4212(c) of ERISA).

(j) All reports with respect to each Employee Benefit Plan have been timely and
accurately filed with each applicable Governmental Body and as applicable,
provided to the participants of each such Employee Benefit Plan.

3.12 Labor and Employment Matters.

(a) Schedule 3.12(a) hereto is a list as of April 30, 2015 of each of the
Seller’s employees (whether regular or leased), directors, officers and
independent contractors (“Personnel”) since January 1, 2015 by: name; title;
whether currently employed or engaged; if applicable, date of termination of
employment or engagement and whether said termination was voluntary or
involuntary; employment status (e.g., regular or leased employee or independent
contractor, as the case may be); if employee, whether exempt or non-exempt and
average hours per week; commencement date; current or final annual or hourly
rate of compensation and total compensation (including bonuses); bank of accrued
vacation or other paid time off; whether the employment is terminable at will
without notice or cause; and any severance pay or other benefit or right upon
termination of employment. Except as set forth on Schedule 3.12(a), since
January 1, 2015, (i) no current Personnel has given notice of his or her intent
to terminate such Personnel; (ii) no notice of termination has been given by the
Seller to any such Personnel; (iii) no such Personnel has received any increase
in compensation, nor has there been any “general increase” in the compensation,
bonus or rate of compensation payable to any such employee, director, officer,
member or independent contractor; and (iv) there has been no agreement or
promise to any such Personnel orally or in writing, of any bonus or increased
compensation. No Personnel has, in connection with his or her performance of
services on behalf of the Seller, breached any restrictive covenant or any other
obligation that he or she owes to the Seller or any third party. Except as set
forth on Schedule 3.12(a), no Personnel is on short-term or long-term
disability, military, medical or other leave.

(b) (i) No Personnel is represented by a labor union or organization, no labor
union or organization has been certified or recognized as a representative of
any Personnel, and the Seller is not a party to, nor has any obligation under,
any collective bargaining agreement or other labor union contract, side
agreement, memoranda of understanding or intent, or similar contract with any
labor union or organization with respect to the Personnel; (ii) no labor union
or organization or group of any Personnel has filed any representation petition
or made any written demand for recognition; (iii) no organizing or
decertification efforts, representation campaigns, elections or Proceedings or
questions concerning union representation involving any Personnel

 

20



--------------------------------------------------------------------------------

are underway or threatened; and (iv) no labor strike, work stoppage, boycotts,
picketing, slowdown, lock-outs, job actions, material grievances, unfair labor
practice charges, or other material labor dispute at the Business has occurred
or, to the Knowledge of the Seller, has been threatened.

(c) (i) The Seller has at all times complied in all material respects and is in
material compliance with all Legal Requirements and Contracts relating to
employment practices and any term or condition of employment, including, without
limitation, hiring and retention, classification, immigration, discrimination,
harassment, retaliation, wages, overtime pay, hours, benefits, workplace health
and safety, payment and withholding of Taxes, privacy, termination, or other
employment-related issue involving Personnel; (ii) there is no pending or, to
the Knowledge of the Seller, threatened charge, complaint, grievance, claim,
action, appeal, Proceeding, audit, investigation, inquiry or obligation in any
forum relating to an alleged violation or breach of any Legal Requirement or
Contract by the Seller or involving or affecting Personnel; and (iii) in the
last twelve (12) months, no Personnel has reported or filed a charge or a
complaint, whether internally with the Seller’s management or human resources
personnel or externally with an administrative agency or in court in any
jurisdiction, alleging harassment, discrimination, retaliation, wage and hour
violations, misclassification, eligibility for or entitlement to unemployment
insurance benefits, or breach of any Legal Requirement or Contract.

(d) Except as set forth on Schedule 3.12(d), there is no Contract, practice,
procedure, promise, plan or policy of the Seller providing or relating to (i) a
term of employment or engagement with any Personnel; (ii) the termination of
employment or engagement (whether voluntary or involuntary) of any Personnel;
(iii) severance or separation payment upon termination of any Personnel; or
(iv) pay, benefits, or other rights or entitlements to any Personnel upon a
change in control, including without limitation the transaction contemplated
herein.

(e) With respect to all Transferred Employees, all amounts due or accrued for
all salary, wages, bonuses, commissions, vacation with pay, pension benefits or
other employee benefits as of the Latest Balance Sheet Date are reflected in the
Latest Balance Sheet, and no Transferred Employee or independent contractor of
the Seller has any agreement as to length of notice or severance payment
required to terminate his or her employment or engagement.

(f) The Seller is in material compliance with and has not effectuated a “mass
layoff,” “plant closing,” “relocation” or “termination” (each as defined in the
Worker Adjustment and Retraining Notification Act (the “WARN Act”), nor incurred
any liability or obligation under the WARN Act or any other applicable similar
U.S. state or local law, or applicable foreign country law, that remains
unsatisfied.

3.13 Workers Compensation. No claim is pending or, to the Knowledge of the
Seller, threatened, and no injury, fact, event or condition exists that would
give rise to a material claim (individually or in the aggregate) by any
Personnel or former Personnel of the Seller (including dependents and spouses)
under any United States workers’ compensation laws, regulations, requirements or
programs or for any other medical costs and expenses. Schedule 3.13 sets forth
all expenses, obligations, duties and liabilities relating to any claims by

 

21



--------------------------------------------------------------------------------

employees and former employees (including dependents and spouses) of the Seller
made during the past five (5) years, and the extent of any specific accrual on
or reserve thereof for costs, expenses and other liabilities under any workers’
compensation laws, regulations, requirements or programs.

3.14 Affiliate Transactions. Except as set forth on Schedule 3.14, no Principal,
and no present or former manager, member, equityholder (direct or indirect),
officer, director or employee of the Seller or family member of any such Person,
trust for the benefit of any such Person or family member thereof, or entity in
which any such Person or family member thereof is an owner (other than a
publicly traded company) (each, a “Related Person”) has or has had, either
directly or indirectly, a material interest in: (a) any Person which purchases
from, or sells, licenses or furnishes to, the Seller any materials, supplies,
goods, property, technology, rights or services; (b) any Person which competes
with the Seller, except as a result of passive ownership in publicly traded
companies; or (c) any Contract to which the Seller is a party or relating to the
Business or by which the Seller or the Purchased Assets may be bound or
affected. Except as set forth in Schedule 3.14, there are no obligations of the
Seller to any Related Person, other than for payment of salary for services
rendered to the Seller in the ordinary course in accordance with written
employment policies or agreements and for other standard employee benefits made
generally available to all employees of the Seller.

3.15 Insurance Policies. Schedule 3.15 contains a complete and accurate list of
all insurance policies (including “self-insurance” programs) now maintained by
the Seller (the “Insurance Policies”) and all general liability policies
maintained by the Seller during the past three (3) years and all material claims
(other than claims made under group medical plans) now pending or made under any
current or prior insurance policies during such three (3)-year period. The
Insurance Policies are in full force and effect and such policies provide
insurance coverage adequate to comply with all laws and Contracts to which the
Seller is bound or the Business or any of the Purchased Assets are subject. The
Seller is not in default under any Insurance Policy and (a) the Seller has not
been refused any insurance, (ii) the Seller’s coverage has not been limited by
any insurance carrier to which it has applied for any such insurance or with
which it has carried any such insurance, (iii) no claim for coverage under any
Insurance Policy has been denied, and (iv) the Seller has not received any
notice of cancellation or intent to cancel, or intent to increase premiums, with
respect to any Insurance Policy.

3.16 Taxes.

(a) The Seller has timely filed all Tax Returns required to be filed with
respect to the Seller, the Business and the Purchased Assets. All such Tax
Returns are true, correct, and complete in all material respects. All Taxes owed
by the Seller (whether or not shown as due on any Tax Returns) have been timely
paid.

(b) The Seller has timely withheld and, if due, has timely remitted to the
appropriate Governmental Body all Taxes required to have been withheld by it in
connection with any amounts paid or owning to any employee, creditor,
independent contractor, stockholder, or other third party, and all Forms W-2 and
1099 required with respect thereto have been properly completed and timely
filed.

 

22



--------------------------------------------------------------------------------

(c) The Seller does not have any Tax deficiency outstanding, proposed, assessed,
or threatened by any Tax authority against the Seller. The Seller has not
executed or requested any waiver of any statute of limitations on or extending
the period for the assessment or collection of any Tax or is the beneficiary of,
any extension of time within which to file any Tax Returns. The Seller has not
been notified by any Taxing authority that any issues have been raised with
respect to any Tax Return that have not been resolved. There has not been,
within the past five (5) years, an examination or written notice of potential
examination of the Tax Returns filed with respect to the Seller by any Taxing
authority.

(d) No audit or other examination of any Tax Return of the Seller is presently
in progress or pending, nor has the Seller been notified in writing of any
request for such an audit or other examination.

(e) No claim has ever been made by a Governmental Body in respect of Taxes in a
jurisdiction where the Seller does not file Tax Returns that the Seller, the
Business or the Purchased Assets is or may be subject to Tax by that
jurisdiction.

(f) There are no Liens for Taxes on the Purchased Assets.

(g) The Seller is not a party to or bound by any Tax indemnity, Tax sharing or
Tax allocation agreements.

(h) The Seller does not have liability for Taxes of any other Person as a
transferee or successor by contract or otherwise that relates to or affects any
of the Assumed Liabilities or the Purchased Assets. The Purchased Assets do not
include any interest in any joint venture, partnership or other arrangement or
contract that is treated as a partnership for income tax purposes in any
jurisdiction.

(i) Each person whom the Seller has retained as an independent contractor
qualifies or qualified as an independent contractor, and not as an employee, of
the Seller under the Code. The Seller has obtained and maintains all necessary
resale, sales tax exemption or similar certificates and all such certificates
have been properly completed and signed by the customer or other person required
to sign such certificate.

(j) The Seller has never participated in a “listed transaction” within the
meaning of Section 6707A(c)(1) of the Code or section 1.6011-4 of the U.S.
Treasury Regulations (or any comparable provision of any state, local, or
foreign Tax law).

(k) From the date of its formation through the date hereof, the Seller has been
and, from the date hereof through and including the Closing Date, the Seller
will be a partnership for U.S., state and local income tax purposes.

3.17 Litigation. Except as set forth on Schedule 3.17, there are no pending or,
to the Knowledge of the Seller, threatened Proceedings relating to or involving
the Seller or all or any portion of the Purchased Assets, the Assumed
Liabilities or the Business, or to the Knowledge of the Seller, any of the
current or former officers, members, managers or employees of the Seller
relating to their service as officers, members, managers or employees of the
Seller. Schedule 3.17 sets forth a complete and correct list and description of
all Proceedings relating to

 

23



--------------------------------------------------------------------------------

or involving all or any portion of the Purchased Assets, the Assumed Liabilities
or the Business, or to the Knowledge of the Seller, any of the current or former
officers, members, managers or employees of the Seller relating to their service
as officers, members, managers or employees of the Seller, that have been
resolved in the past five (5) years. The Seller is not a party or subject to,
and the Business, the Purchased Assets and the Assumed Liabilities are not
subject to, the provisions of any Order.

3.18 Environmental and Safety Requirements. Except as set forth on
Schedule 3.18:

(a) The Seller and the operation of the Business (i) are and have been for the
past five (5) years in compliance with all applicable Environmental and Safety
Requirements in all material respects; (ii) possess all required permits,
licenses, certifications and approvals relating to each of the properties at
which the Seller currently conducts the Business, and (iii) possessed all
required permits, licenses, certifications and approvals relating to each of the
properties at which either of them has in the past conducted business during the
time period that they conducted business at such properties, including, but not
limited to, properties formerly owned, operated or leased by the Seller or the
Business (“Business Property”) and (iv) have maintained continued compliance
with all requirements or conditions imposed under their permits, licenses,
certifications and approvals, in all material respects and have filed all
related notices or applications. For purposes of this Section 3.18, “Seller”
shall mean the Seller and any corporate predecessors of the Seller and any
businesses, operations, facilities and properties acquired or operated by the
Seller in the course of operating, or pertaining to the operation of, the
Business.

(b) (i) No Hazardous Materials that may result in liability to the Seller or the
Business are present on, in or under any Seller Property; (ii) no Hazardous
Materials are or have been generated, transported, treated, stored, disposed of
or otherwise handled by the Seller, the Business or third parties arranged by
any of them, in connection with the operations of the Seller or the Business, at
any Seller Property, or any other site, location or facility or at any
geologically or hydrologically adjoining property, including any Hazardous
Materials contained in barrels, above ground storage tanks (“ASTs”) or
underground storage tanks (“USTs”), landfills, land deposits, dumps, equipment
(whether moveable or fixed) or other containers, either temporary or permanent,
and deposited or located in land, water, sumps, or any other part of the Seller
Property or such adjoining property, or incorporated into any structure therein
or thereon in a manner that may result in environmental liability to the Seller
or the Business; (iii) all USTs and ASTs that are, or to the Knowledge of the
Seller, have been, located at the Seller Property, are identified on
Schedule 3.18(b), and are and have been maintained, monitored and upgraded in
material compliance with all applicable Environmental and Safety Requirements;
and (iv) no release, spill or discharge of any Hazardous Material which may
result in liability to the Seller or the Business has occurred on, in or under
any Seller Property.

(c) Neither the Seller, nor any other Person for whose conduct the Seller is or
may be held to be responsible has, to the Knowledge of the Seller, been subject
to or involved in any claim or Proceeding, or received any notice or claim of
any actual or potential violation or failure to comply with any Environmental
and Safety Requirement pertaining to the Seller or the Business, or of any
actual or, to the Knowledge of the Seller, threatened obligation to undertake

 

24



--------------------------------------------------------------------------------

or bear the cost of any Environmental and Safety Requirement with respect to any
of Seller Property, or with respect to any property or facility at or to which
Hazardous Materials were generated, manufactured, refined, transferred,
imported, used, or processed by the Seller, the Business, or any other Person
for whose conduct the Seller or the Business is or may be held responsible, or
from which Hazardous Materials pertaining to the Seller or the Business have
been transported, treated, stored, handled, transferred, disposed, recycled, or
received.

(d) No facts, events or conditions with respect to the past or present
operations or facilities of the Seller or the Purchased Assets exist which could
interfere with or prevent continued compliance with, or would give rise to any
common law or statutory liability, or otherwise form the basis of any Proceeding
against or involving the Purchased Assets or the Seller under any Environmental
and Safety Requirement based on any such fact, event or circumstance, including
liability for cleanup costs, personal injury or property damage with respect to
the Leased Real Property.

(e) Schedule 3.18(e) sets forth the name and principal place of business of
every offsite waste disposal, treatment, storage, disposal, recycling or
reconditioning enterprise, and each of the haulers, transporters or cartage
enterprises engaged now or in the preceding ten (10) years by the Seller to
dispose or otherwise handle Hazardous Materials at any offsite waste disposal
location on behalf of the Seller or the Business, and (ii) the address of any
property that has, at any time in the past, been owned, operated or leased by
the Seller or the Business.

(f) The Seller has provided the Buyer with access to true and complete copies
and results of any reports, studies, analyses, tests, Baseline Environmental
Assessments, correspondence with any Governmental Body, or monitoring possessed
or initiated by the Seller or the Business, or within the possession or control
of any of them pertaining to Environmental and Safety Requirements or Hazardous
Materials in, on, or under the Seller Property, or concerning compliance by the
Seller or any other Person for whose conduct the Seller is responsible, with
Environmental and Safety Requirements pertaining to the Seller, the Seller
Properties or the Business.

3.19 Conduct of the Business. Except as set forth on Schedule 3.19, since
January 1, 2015, the Seller has conducted the Business only in the ordinary
course of business consistent with past practice, and there has been no event,
change or circumstance which, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect on the Seller, the
Business or the Purchased Assets. Without limiting the generality of the
foregoing, except as set forth on Schedule 3.19 (by reference to the applicable
subsection hereof), the Seller has not since January 1, 2015:

(a) accelerated or delayed the production or delivery of any Inventory or the
provision of any services in a manner inconsistent with the Seller’s past custom
and practice;

(b) increased or decreased in any material respect the volume of raw materials
or supplies purchased by the Seller in the ordinary course of business
consistent with past practice;

 

25



--------------------------------------------------------------------------------

(c) collected notes or accounts receivable in advance of, or later than, the
dates when the same would have been collected by the Seller in the ordinary
course of business consistent with past practice;

(d) paid any account payable or other liability of the Seller in advance of, or
later than, the date when such liability would have been paid in the ordinary
course of business consistent with past practice;

(e) made any material change to the Seller’s cash management customs and
practices;

(f) sold, assigned, transferred, disposed of or abandoned any material asset,
property or right (other than Inventory in the ordinary course of business) of
the Seller, or mortgaged, pledged or subjected such asset, property or right to
any Lien, except for Liens for current property taxes not yet due and payable;

(g) sold, assigned, transferred, abandoned or permitted to lapse any
Governmental Authorization that is required for the operation of the Business,
or related to any of the Assumed Proprietary Rights or other intangible assets,
or disclosed any material proprietary or confidential information to any Person,
or granted any license or sublicense of any rights under or with respect to any
Assumed Proprietary Rights or other intangible assets;

(h) hired or otherwise retained the services of any employee or independent
contractor other than to replace a terminated employee;

(i) made or granted any increase in, or amended (except as may be required by
law) or terminated, any existing plan, program, policy or arrangement for the
benefit of any of the Transferred Employees or for which any Transferred
Employee is eligible, including, but not limited to, any Employee Benefit Plan
or adopted any new Employee Benefit Plan;

(j) made any loan or advance to, or guarantee for the benefit of, or entered
into any transaction with any Related Person other than regular salary and
expense reimbursement payments;

(k) suffered any extraordinary loss, damage, destruction or casualty loss
affecting the Seller, the Business or the Purchased Assets in excess of $100,000
or canceled, compromised, released or waived any right or claim of the Seller of
any material value, in each case whether or not covered by insurance and whether
or not in the ordinary course of business consistent with past practice;

(l) forgiven or cancelled any indebtedness or other amounts owed to, waived or
released any other claim or right of any material value held by, the Seller, or
settled any claim, action or Proceeding, in each case, other than in the
ordinary course of business consistent with the Seller’s past practice;

(m) wrote off as uncollectible any notes or accounts receivable or other cash
obligations owed to the Seller;

 

26



--------------------------------------------------------------------------------

(n) amended, cancelled, terminated or entered into any Contract that would be
required to be listed on Schedule 3.9(a) but for such amendment, cancellation or
termination;

(o) acquired any assets (other than supplies and raw materials in the ordinary
course of business) or business of any other Person;

(p) made any material change to the Business;

(q) made any Tax election, amended any Tax Return, or settled any dispute
relating to Taxes involving, relating to or affecting the Seller, the Business
or any of the Purchased Assets;

(r) entered into any other material transaction, other than in the ordinary
course of business consistent with the Seller’s past practice; or

(s) committed to any of the foregoing.

3.20 Inventory. Each item of Inventory is valued at cost determined in
accordance with GAAP, applied consistently with the practices used in the
preparation of the Seller Financial Statements. All Inventory is owned by the
Seller free and clear of all Liens (other than Permitted Liens). All Inventory
reflected on the Latest Balance Sheet or acquired since the date thereof (a) was
acquired and has been maintained in the ordinary course of business and includes
only items sold by the Seller in the ordinary course of business (including, but
not limited to, with respect to the quality and quantities thereof), (b) subject
to any reserve for obsolete inventory recorded by the Seller in accordance with
GAAP, consists of items of a quality and quantity usable and, with respect to
finished goods, saleable in the ordinary course of business, and (c) is not held
on assignment or consignment basis. No items of Inventory are located anywhere
other than at the Leased Real Property. All Inventory disposed of since the date
of the Latest Balance Sheet has been disposed of only by the Seller in the
ordinary course of business consistent with past practice. None of the Seller’s
products manufactured, sold, leased, and delivered by the Seller has experienced
or been the subject of any recall, market withdrawal, or safety alerts or
similar liabilities applicable to a group of products during the past five
(5) years. For the avoidance of doubt, the Parties acknowledge that the
representation contained in the immediately preceding sentence is not intended
to apply to warranty claims asserted by customers of the Seller with respect to
a specific product sold to such customer.

3.21 Accounts Receivable and Accounts Payable. Except as disclosed in
Schedule 3.21, all of the Accounts Receivable of the Seller reflected on the
Latest Balance Sheet and all Accounts Receivable arising subsequent to the date
thereof (a) are properly reflected on the Seller’s books and records in
accordance with GAAP, (b) are bona fide receivables of the Seller incurred in
the ordinary course of business, (c) will be collected in the ordinary course of
business consistent with past practice, and (d) are not subject to
counterclaims, deductions, free services or goods, discounts, credits, offsets
or other deferred price or quantity adjustment, except as reserved against such
Accounts Receivable for returns, allowances and bad debts, which such reserves
have been determined in accordance with GAAP. Except as disclosed in
Schedule 3.21, no Person has, and as of the Closing Date, no Person will have,
any Lien on any Accounts Receivable of the Seller or any part thereof. Except as
disclosed in Schedule 3.21, the

 

27



--------------------------------------------------------------------------------

accounts payable of the Seller reflected on the Latest Balance Sheet and all
accounts payable arising subsequent to the date thereof, arose from bona fide
transactions in the ordinary course of the Seller’s business consistent with
past practice, and are properly reflected on the Seller’s books and records in
accordance with GAAP. The accrued liabilities of the Seller have been incurred
in the ordinary course of business consistent with past practice. The Seller has
not failed to pay in the ordinary course of business or in a manner consistent
with the Seller’s past practice any accounts payable or accrued liabilities.

3.22 Product Warranty and Liability. Each product or service sold, delivered or
performed by the Seller is and has been sold, delivered or performed in
substantial conformity with all applicable commitments and all express and
implied warranties. There are no, and during the past four (4) years there have
been no, claims pending or, to the Knowledge of the Seller, threatened against
the Seller or the Business with respect to any product warranty or guarantee
that covers products manufactured by the Seller, and the Seller has no material
liability for replacement or repair of any products manufactured by the Seller
or other damages in connection therewith.

3.23 Customers and Suppliers.

(a) Schedule 3.23(a) sets forth a list of the ten (10) largest customers of the
Seller as measured by aggregate revenue by the Seller during fiscal year ended
December 31, 2014 and the three (3) month period ended March 31, 2015. Except as
set forth on Schedule 3.23(a), no such customer has (i) terminated or adversely
modified its relationship with the Seller in the past twelve (12) months,
(ii) notified (written or oral) the Seller that it shall deliver a request for
proposal (“RFP”), or (iii) delivered an RFP to the Seller. To the Seller’s
Knowledge, no such customer intends to terminate or adversely modify its
relationship with the Seller or to Seller’s knowledge is threatened with
bankruptcy or insolvency and (ii) no set of facts or circumstances exists which
make it reasonably likely that any such customer will terminate or materially
alter its relationship with the Seller.

(b) Schedule 3.23(b) sets forth a list of the ten (10) largest providers and
suppliers of the Seller as measured by aggregate expenditures by the Seller
during fiscal year ended December 31, 2014 and the three (3) month period ended
March 31, 2015. The Seller has not received any discount or other price
concession as a result of any financial accommodation provided by any Affiliate
thereof to such supplier. Except as set forth on Schedule 3.23(b), no such
provider or supplier has terminated or adversely modified its relationship with
the Seller in the past twelve (12) months. To the Seller’s Knowledge, (i) no
such provider or supplier intends to terminate or adversely modify its
relationship with the Seller or is threatened with bankruptcy or insolvency and
(ii) no set of facts or circumstances exists which make it reasonably likely
that any such provider or supplier will terminate or materially alter its
relationship with the Seller.

3.24 Corporate Names; Business Locations. During the past five (5) years, except
as set forth on Schedule 3.24, the Seller has not (a) operated the Business
under any legal name or used any fictitious or trade names, (b) operated the
Business from any location other than as set forth on Schedule 3.24 or (c) had
an office or place of business other than as set forth on Schedule 3.24. Except
as set forth on Schedule 3.24, the Seller has not been the surviving corporation
of a merger or consolidation during the past five (5) years.

 

28



--------------------------------------------------------------------------------

3.25 Bank Accounts; Powers of Attorney. Schedule 3.25 is a complete and correct
list of each bank or financial institution in which the Seller has an account,
safe deposit box or lockbox, or maintains a banking, custodial, trading or
similar relationship, the number of each such account or box, and the names of
all persons authorized to draw thereon or to having signatory power or access
thereto. Schedule 3.25 is a complete and correct list of all outstanding powers
of attorney executed on behalf of the Seller.

3.26 Anti-Corruption Laws.

(a) Neither the Seller nor any of the Personnel (in each case, acting in their
capacities as such) has, in the past five (5) years, directly or indirectly
through its representatives or any Person authorized to act on its behalf,
(i) violated any applicable Anti-corruption Laws or (ii) offered, paid, promised
to pay, or authorized the payment of any money, or offered, gifted, promised to
give, or authorized the giving of anything of value, to any official of any
Governmental Body or to any other Person (collectively, a “Government
Official”): (A) for the purpose of (1) corruptly or illegally influencing any
act or decision of any Government Official in his official capacity;
(2) inducing any Government Official to do or omit to do any act in violation of
their lawful duties; (3) securing any illegal advantage; or (4) inducing any
Government Official to use his or her influence with a Governmental Body to
affect any act or decision of such Governmental Body in order to, in the case of
each of clause (1), (2), (3) or (4) assist the Seller in obtaining or retaining
business for or with, or directing business to, the Seller; or (B) in a manner
which would constitute or have the purpose or effect of public or commercial
bribery, acceptance of, or acquiescence in extortion, kickbacks, or other
unlawful or improper means of obtaining business or any improper advantage.

(b) (i) There have been no false or fictitious entries made in the books and
records of the Seller relating to any unlawful offer, payment, promise to pay,
or authorization of the payment of any money, or unlawful offer, gift, promise
to give, or authorization of the giving of anything of value, including any
bribe, kickback or other illegal payment, and (ii) the Seller has neither
established nor maintained a secret or unrecorded fund.

(c) Neither the Seller nor any of the Personnel (acting in their capacities as
such) has been convicted of violating any Anti-corruption Laws or subjected to
any investigation or Proceeding by a Governmental Body for, in each case,
potential corruption, fraud or violation of any applicable Anti-corruption Laws.

3.27 Brokers or Finders. No agent, broker, investment banker or other Person
acting on behalf of the Seller, or under the authority thereof, is or will be
entitled to any brokers’ or finders’ fee or any other commission or similar fee
directly or indirectly from any of the Parties in connection with any of the
transactions contemplated hereby.

3.28 Investor Representations.

(a) Each of the Seller, each of its members and each Principal is (i) an
“accredited investor,” as defined in Rule 501(a) of Regulation D under the
Securities Act and (ii) is acquiring Parent Common Stock, if any, issuable in
respect of the Additional Earn-out Payment for his or its own account for
investment purposes, and not with a view to, or for resale

 

29



--------------------------------------------------------------------------------

in connection with, any distribution thereof other than in compliance with the
Securities Act and other applicable securities laws. Each of the Seller, each of
its members and each Principal has such knowledge, sophistication and experience
in business and financial matters as to be capable of evaluating the merits,
risks and other considerations relating to the Additional Earn-out Payment and
acquisition and ownership of Parent Common Stock, if any, issuable hereunder.
Each of the Seller, each of its members and each Principal has made its own
legal, tax, accounting and financial evaluation of the merits, risks and other
considerations relating to the Additional Earn-out Payment and the acquisition
and ownership of Parent Common Stock and each of the Seller, each of its members
and each Principal is able to bear the risks associated with the Additional
Earn-out Payment and the acquisition and ownership of the Parent Common Stock,
if any, issuable hereunder.

(b) Each of the Seller, each of its members and each Principal has been provided
an opportunity to ask questions of, and has received answers satisfactory from,
the Parent and its representatives regarding the Parent Common Stock, if any,
issuable hereunder, and has obtained a copy of all information from the Parent
and its representatives that the Seller, each such member and each Principal
deems necessary with respect to the Parent Common Stock, if any, issuable
hereunder. Each of the Seller, each of its members and each Principal is aware
of the fact that the Parent Common Stock, if any, issuable hereunder has not
been registered under the Securities Act (and neither the Parent nor the Buyer
intends to register the Parent Common Stock, if any, issued or issuable
hereunder for resale or otherwise under the Securities Act) and, therefore,
cannot be sold unless subsequently registered under the Securities Act or an
exemption from such registration is available.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES OF THE BUYER AND PARENT

The Buyer and Parent, jointly and severally, hereby represent and warrant to the
Seller as follows:

4.1 Organization and Good Standing. The Buyer is an Illinois limited liability
company duly organized, existing and in good standing under the laws of the
State of Illinois and the Parent is a corporation duly organized, existing and
in good standing under the laws of the State of Delaware. Each of the Buyer and
the Parent has the power and authority to execute and deliver this Agreement and
the Transaction Documents to be executed by it, to perform its obligations
hereunder and thereunder and to consummate the transactions contemplated hereby
and thereby.

4.2 Authorization. The execution and delivery of this Agreement and the
Transaction Documents, and the performance by the Buyer and the Parent of their
respective obligations hereunder and thereunder, have been duly authorized by
all necessary corporate or limited liability company action, as applicable, in
accordance with applicable law. This Agreement and the Transaction Documents to
which the Buyer or the Parent is a party constitute the legal, valid and binding
obligation of the Buyer or Parent (to the extent it is a party thereto), and are
enforceable against the Buyer or Parent (to the extent it is a party thereto) in
accordance with their respective terms, except as the enforcement may be limited
by applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditors’ rights or
general principles of equity.

 

30



--------------------------------------------------------------------------------

4.3 No Conflict. Except as set forth in Schedule 4.3, neither the execution and
delivery of this Agreement or any Transaction Document by the Buyer and the
Parent nor the performance by the Buyer and the Parent of the transactions
contemplated hereby or thereby will, directly or indirectly:

(a) contravene or conflict with, in any material respect, or result in (with or
without notice or lapse of time) a material violation or breach of any provision
of its Organizational Documents or any Legal Requirement, Governmental
Authorization, Contract or any Order to which the it may be subject; or

(b) give any Person or Governmental Body the right (with or without notice or
lapse of time) to declare a default or exercise any remedy under, or to
accelerate the maturity or performance of, or to cancel, terminate, modify,
withdraw or suspend any material Contract, Legal Requirement, Governmental
Authorization or Order applicable to it.

4.4 No Consent Required. Except as set forth on Schedule 4.4, no notification to
or consent, approval or authorization of, or declaration, filing or registration
with, any Person or Governmental Body is required to be made or obtained by the
Buyer or the Parent in connection with the authorization, execution, delivery or
performance of this Agreement, the Transaction Documents or the consummation of
the transactions contemplated hereby and thereby.

4.5 Brokers and Finders. No agent, broker, investment banker or other Person
acting on behalf of the Buyer, or under the authority thereof, is or will be
entitled to any brokers’ or finders’ fee or any other commission or similar fee
directly or indirectly from any of the Parties in connection with any of the
transactions contemplated hereby.

ARTICLE 5

ACTIONS PRIOR TO CLOSING

5.1 Access to Information. From the date hereof until the Closing or the earlier
termination of this Agreement and subject to applicable law, the Seller shall
(i) afford to the Buyer reasonable access, during normal business hours, upon
reasonable advance notice to an officer of the Seller, to the offices,
properties and books and records of the Seller, and (ii) furnish to the Buyer
such additional information concerning the Business, the Seller, the Purchased
Assets or the Assumed Liabilities as may be reasonably requested. Any
information regarding the Business, the Seller, the Purchased Assets or the
Assumed Liabilities furnished by the Seller to the Buyer and its representatives
pursuant to this Section 5.1 shall be subject to the Confidentiality Agreement
and shall be held by the Buyer in accordance with the terms thereof. No
investigation by the Buyer or its representatives shall modify or limit the
scope of the Seller’s representations and warranties in this Agreement or in the
Transaction Documents or limit the Seller’s liability for any breach thereof.

 

31



--------------------------------------------------------------------------------

5.2 Operations Prior to Closing. From the date hereof until the Closing or the
earlier termination of this Agreement, the Seller shall confer with the Buyer
prior to making any material operational decisions involving, related to or
affecting the Seller, the Business or the Purchased Assets, and, without
limiting the foregoing, the Seller shall:

(a) operate, conduct and carry on the Business in the ordinary course of
business consistent with past practice;

(b) keep available the services of the current officers, employees and agents of
the Seller and maintain the Seller’s relationships with its suppliers,
customers, clients, landlords, creditors, employees, agents and others having
business relationships with the Seller;

(c) maintain the Purchased Assets in their current state of repair and condition
consistent with ordinary course of business and past practice;

(d) comply with all Legal Requirements and contractual obligations applicable to
the Seller, the operations of the Business, the Assumed Liabilities and the
Purchased Assets in all material respects;

(e) not change any method of accounting, accounting policy, accounting or Tax
practice or policy of or affecting the Seller, or materially change any
collection of payment practice of the Seller, including the collection of
receivables, inventory control and payment of payables;

(f) not make any Tax election, amend any Tax Return, or settle any dispute
relating to Taxes involving, relating to or affecting the Seller, the Business
or any of the Purchased Assets;

(g) not enter into, amend, modify or terminate any Assigned Contract, or waive,
release or assign any material rights or claims under any Assigned Contract;

(h) not sell, lease (as lessor), transfer, abandon or otherwise dispose of,
license, mortgage or pledge, or impose or suffer any Lien on, any of the
Purchased Assets, in whole or in part, other than sales of finished goods in the
ordinary course of business consistent with past practice;

(i) not incur any liability or obligation except current liabilities and
obligations for trade payables in connection with the purchase of materials,
supplies, goods or services by the Seller in the ordinary course of business
consistent with past practice;

(j) not make any material increase in the salary, wages or other compensation of
any officer, employee or independent contractor of the Seller outside of the
ordinary course of business consistent with past practice;

(k) except as required by law, not adopt, amend or terminate any Employee
Benefit Plan (or any plan, program, policy of arrangement that would have been
an Employee Benefit Plan had it been in existence as of the date hereof;

 

32



--------------------------------------------------------------------------------

(l) not make any representation or promise, oral or written, to any officer,
member, manager, employee, or independent contractor of the Seller concerning
any compensation, bonus arrangement or Employee Benefit Plan; and

(m) not take any action that would cause any of the changes, events or
conditions described in Section 3.18(a) to occur.

5.3 Reasonable Efforts. From the date hereof until the Closing or the earlier
termination of this Agreement and subject to applicable law, the Seller shall
use commercially reasonable efforts, including reasonable cooperation with the
Buyer, to secure fulfillment of all of the conditions precedent to the Buyer’s
obligations hereunder, and the Buyer shall use commercially reasonable efforts,
including reasonable cooperation with the Seller, to secure fulfillment of all
of the conditions precedent to the Seller’s obligations hereunder. Without
limiting the generality of the foregoing, the Seller shall, at Seller’s sole
expense, use commercially reasonable efforts to obtain all consents of all third
parties necessary for the Parties to consummate the transactions contemplated
hereby.

5.4 Confidentiality. The terms of the Confidentiality Agreement shall continue
in full force and effect until the Closing, at which time the Confidentiality
Agreement and the obligations of Buyer under this Section 5.4 shall terminate.
If this Agreement is, for any reason, terminated prior to the Closing, the
Confidentiality Agreement shall continue in full force and effect in accordance
with its terms.

5.5 Proposed Transaction. In consideration of the substantial expenditure of
time, effort and expense undertaken by the Buyer in connection with its due
diligence review and the preparation and negotiation of this Agreement, from and
after the date of this Agreement until the earlier of the termination of this
Agreement or the Closing, the Selling Parties agree that the Selling Parties
will not (and will not permit any of the their respective equityholders,
directors, members, managers, officers, employees, representatives or other
agents, as applicable, to), directly or indirectly, (a) initiate, solicit,
negotiate, accept or discuss with a potential purchaser any proposal or offer to
acquire all or a significant portion of the equity, membership interests,
business or assets of the Seller whether by sale, merger, recapitalization or
other transfer (a “Proposed Transaction”), (b) provide any information or allow
access to or otherwise communicate with any party in connection with any
Proposed Transaction, except that the Seller may inform any Person making such
an inquiry or proposal of the exclusivity provisions hereof if such Person has
prior knowledge of the exclusivity obligations owed by the Seller to the Buyer
hereunder, or (c) enter into any agreement, arrangement or other understanding
that requires the Seller to abandon, terminate or fail to consummate the
transactions contemplated by this Agreement. The Seller shall promptly notify
the Buyer upon the receipt by the Seller (or any of its equityholders,
directors, officers, employees, representatives or other agents) of any proposal
for a Proposed Transaction. The Seller will immediately cease any and all
existing activities, discussions or negotiations with any Persons conducted
heretofore with respect to any of the foregoing.

5.6 Notice of Certain Events. From the date hereof until the Closing, the Seller
will notify Buyer in writing of (a) any Material Adverse Effect, (b) any
Proceeding that is threatened, brought, asserted or commenced against the Seller
which would have been listed on

 

33



--------------------------------------------------------------------------------

Schedule 3.17 if such Proceeding had arisen prior to the date hereof, (c) any
notice or other communication from any Person alleging that the consent of such
Person (other than a Required Approval) is or may be required in connection with
the transactions contemplated by this Agreement, (d) any material default under
any Assigned Contract or event which, with notice or lapse of time or both,
would become such a default on or prior to the Closing Date and of which Seller
has Knowledge, or (e) the Seller receives any RFP from any customer or any
notice (written or oral) from any customer that such customer intends to deliver
an RFP to the Seller and/or other potential vendors or providers.

5.7 Schedules. On or prior to May 10, 2015, the Seller shall furnish to the
Buyer and the Parent the disclosure schedules contemplated by this Agreement
(the “Disclosure Schedules”), and upon such delivery, the Disclosure Schedules
shall be deemed to have been delivered concurrently with the execution and
delivery of this Agreement. From time to time from the date the Disclosure
Schedules shall have been delivered as provided in the immediately preceding
sentence until the Closing or the earlier termination of this Agreement, the
Seller shall promptly supplement or amend the Disclosure Schedules with respect
to any matter hereafter arising or of which the Seller becomes aware after the
date hereof, which, if existing, occurring or known as of the date of this
Agreement, would have been required to be set forth in the Disclosure Schedules
(each a “Schedule Supplement”). For the avoidance of doubt, neither the receipt
nor acceptance by the Buyer of a Schedule Supplement shall constitute a waiver
by the Buyer of any right or remedy to which the Buyer is entitled hereunder,
including the Buyer’s right to terminate this Agreement in accordance with the
provisions hereof or any remedy available to the Buyer with respect to a breach
by the Selling Parties of this Agreement. In addition, the Buyer and the Seller
shall jointly prepare the schedules referred to in Article 1, Article 2 or
Article 6 of this Agreement no later than the fifth (5th) Business Days after
the Seller shall have delivered the Disclosure Schedules, and such schedules
shall be deemed to have been prepared and delivered concurrently with the
execution and delivery of this Agreement.

5.8 Due Diligence. Schedule 5.8 sets forth a list of material due diligence
items which the Buyer has not been permitted or able to complete prior to the
date of this Agreement. From and after the date hereof until the Closing or the
earlier termination of this Agreement, the Seller will provide, and will cause
the Seller’s employees to provide, the Buyer and its representatives full access
to the material due diligence items for the purpose of completing the Buyer’s
due diligence review in accordance with this Section 5.8. Each Party shall use
commercially reasonable efforts to cooperate in good faith with the other Party
to keep the other Party reasonably informed of the status of such process and
the results of any material due diligence review. The Buyer shall, within five
(5) Business Days following the Buyer’s completion of its review of the material
due diligence items listed on Schedule 5.8 give written notice to the Seller
indicating whether the Buyer is reasonably satisfied with the results of its
material due diligence item review. Should the Buyer express that it is not
satisfied with or that a condition of the materiel due diligence review is not
met, Buyer will notify Seller and both parties will negotiate in good faith to
address any stated concerns of the Buyer.

 

34



--------------------------------------------------------------------------------

ARTICLE 6

CONDITIONS PRECEDENT TO CLOSING; CLOSING

6.1 Conditions to Obligation of the Buyer. The obligation of the Buyer to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction (or waiver in writing by the Buyer in its sole discretion) at or
before the Closing of each of the following conditions:

(a) The representations and warranties set forth in Article 3 shall be true and
correct in all material respects (except for those representations and
warranties which are qualified by “materiality”, “Material Adverse Effect” or a
similar standard, in which case each portion of such representation and warranty
subject to such qualification or standard shall be true and correct in all
respects, giving effect to such qualification as set forth therein) as of the
date hereof or, to the extent such representation or warranty contemplates
disclosure schedules, the date such disclosure schedules are delivered, and in
either case, as of the Closing Date as though then made and as though the
Closing Date had been substituted for the date of this Agreement throughout such
representations and warranties, except that any representation or warranty
expressly made as of a specified date shall be true and correct on and as of
such date.

(b) The Seller shall have performed and complied in all material respects with
all covenants and obligations required under this Agreement to be performed or
complied with by the Seller at or prior to the Closing.

(c) There shall have been no event, occurrence or condition subsequent to the
date of this Agreement that has had, or could reasonably be expected to result
in, a Material Adverse Effect.

(d) No Proceeding shall be pending or, to the Seller’s Knowledge, threatened
before any Governmental Body seeking to restrain, prohibit or obtain damages or
other relief in connection with this Agreement or the consummation of the
transactions contemplated hereby, and no investigation or inquiry shall have
been made or commenced by any Governmental Body in connection with this
Agreement or such transactions.

(e) The Seller shall have delivered all documents required to be delivered at
the Closing pursuant to Section 6.4 hereof.

(f) All Liens relating to the Purchased Assets shall have been released, and the
Seller shall have delivered to the Buyer written evidence, in form satisfactory
to the Buyer, of the release of such Liens.

(g) The Buyer shall have obtained all Governmental Authorizations, Required
Governmental Consents and all other consents or approvals set forth on
Schedule 6.1(g) on terms and conditions satisfactory to the Buyer (collectively,
the “Required Approvals”).

(h) The Buyer shall have completed its due diligence with respect to the items
listed on Schedule 5.8 and the Buyer shall be reasonably satisfied with the
results of its material due diligence item review.

 

35



--------------------------------------------------------------------------------

6.2 Conditions to Obligation of the Seller. The obligations of the Seller to
consummate the transactions contemplated by this Agreement is subject to the
satisfaction (or waiver in writing by the Seller in its sole discretion) at or
before the Closing of each of the following conditions:

(a) The representations and warranties set forth in Article 4 shall be true and
correct in all material respects (except for those representations and
warranties which are qualified by “materiality”, “Material Adverse Effect” or a
similar standard, in which case each such portion of such representation and
warranty shall be true and correct in all respects) as of the date hereof and as
of the Closing Date as though then made and as though the Closing Date had been
substituted for the date of this Agreement throughout such representations and
warranties, except that any representation or warranty expressly made as of a
specified date shall be true and correct on and as of such date.

(b) The Buyer shall have performed and complied in all material respects with
all covenants and obligations required under this Agreement to be performed or
complied with by the Buyer at or prior to the Closing.

(c) The Buyer shall have delivered all documents required to be delivered by it
at the Closing pursuant to Section 6.5 hereof.

(d) No Proceeding shall be pending or, to the Buyer’s knowledge, threatened
before any Governmental Body seeking to restrain, prohibit or obtain damages or
other relief in connection with this Agreement or the consummation of the
transactions contemplated hereby, and no investigation or inquiry shall have
been made or commenced by any Governmental Body in connection with this
Agreement or such transactions.

6.3 Closing. Subject to the satisfaction of the conditions precedent set forth
herein, the transactions that are the subject of this Agreement shall be
consummated at a closing (the “Closing”), which shall be held at the offices of
Katten Muchin Rosenman LLP, 525 West Monroe, Chicago, Illinois 60661 remotely
via telephone and/or email on the second (2nd) Business Day after the conditions
set forth in Sections 6.1 and 6.2 have been satisfied or waived in writing, or
at such other time as shall be agreed upon by the Buyer and the Seller (the
“Closing Date”). The Closing shall be effective as of 12:01 a.m. Eastern
Standard Time on the Closing Date (the “Effective Time”).

6.4 Deliveries by the Seller. At the Closing, the Seller shall deliver or cause
to be delivered to the Buyer:

(a) A certificate of an officer of the Seller certifying as of the Closing Date
that the conditions precedent set forth in Sections 6.1(a), (b) and (c) have
been satisfied.

(b) A certificate of the Secretary of the Seller certifying as of the Closing
Date (i) as to the incumbency and signatures of the officers of the Seller
executing any documents being delivered to the Buyer in connection with the
transactions contemplated hereby, and (ii) a true and complete copy of the
resolutions of the board of directors of the Seller authorizing the execution
and delivery of this Agreement and the Transaction Documents and the
consummation of the transactions contemplated hereby and thereby.

 

36



--------------------------------------------------------------------------------

(c) A certificate of good standing or, to the extent the concept of good
standing is not recognized in the applicable jurisdiction, a certificate of
existence or comparable certification with respect to the Seller, issued by the
Secretary of State of the state of its incorporation as of a date not more than
fifteen (15) calendar days prior to the Closing Date.

(d) All Required Approvals.

(e) The Bill of Sale, duly executed by the Seller.

(f) Instruments of conveyance for any Assumed Proprietary Rights reasonably
requested by the Buyer, in form and substance satisfactory to the Buyer, duly
executed by the Seller.

(g) A landlord estoppel certificate, in form and substance reasonably
satisfactory to the Buyer, executed by the lessor of each Leased Real Property.

(h) A subordination, access and non-disturbance agreement, in form and substance
reasonably satisfactory to the Buyer, executed by the lessor of each Leased Real
Property.

(i) An assignment and assumption of lease agreement, in a form mutually agreed
upon between the Buyer and the Seller (the “Lease Assignment and Assumption”),
with respect to the Madison Heights Facility, duly executed by the Seller and
acknowledged by the lessor of the Madison Heights Facility.

(j) Legal and actual possession of the Purchased Assets, together with any keys,
combinations, alarm systems and related codes and other rights of access
required to take legal and actual possession of the Purchased Assets.

(k) A certification in the form provided for in U.S. Treasury Regulations
section 1.1445-2(b) certifying that the Seller is not a “foreign person” as
defined in Section 1445(f)(3) of the Code and that the Seller is therefore
exempt from the withholding requirements of said section, duly executed by the
Seller.

(l) Evidence, in form and substance reasonably satisfactory to the Buyer, of the
release or termination all security interests relating to the Purchased Assets
and termination of all UCC financing statements filed in connection therewith.

(m) The Escrow Agreement, duly executed by the Seller.

(n) The Employment Agreement, duly executed by Pachla.

(o) Such other documents as the Buyer may reasonably request with respect to the
transactions contemplated by this Agreement.

 

37



--------------------------------------------------------------------------------

6.5 Deliveries by the Buyer. At the Closing, the Buyer shall deliver or cause to
be delivered to the Seller:

(a) The Bill of Sale, duly executed by the Buyer.

(b) A certificate of an officer of the Buyer certifying as of the Closing Date
that the conditions precedent set forth in Sections 6.2(a) and 6.2(b) have been
satisfied.

(c) A certificate of the Secretary of the Buyer certifying (i) as to the
incumbency and signatures of the officers of the Buyer executing any documents
being delivered to the Seller in connection with the transactions contemplated
hereby, and (ii) true and complete copies of the resolutions of the board of
directors of the Buyer authorizing the execution and delivery of this Agreement
and the Transaction Documents and the consummation of the transactions
contemplated hereby and thereby.

(d) A certificate of good standing with respect to the Buyer, issued by the
Secretary of State of Delaware, as of a date not more than fifteen (15) calendar
days prior to the Closing Date.

(e) The Purchase Price, in accordance with Section 2.1.

(f) The Lease Assignment and Assumption, duly executed by the Buyer.

(g) The Escrow Agreement, duly executed by the Buyer.

(h) Such other documents as the Seller may reasonably request with respect to
the transactions contemplated by this Agreement.

ARTICLE 7

COVENANTS AFTER CLOSING

7.1 No Assignment in Certain Circumstances. Notwithstanding anything herein to
the contrary, this Agreement shall not constitute an agreement to sell, convey,
assign, transfer or deliver any interest in any instrument, commitment or other
Contract or Governmental Authorization or any claim, right or benefit arising
thereunder or resulting therefrom, if a sale, conveyance, assignment, transfer
or delivery or an attempt to make such a sale, conveyance, assignment, transfer
or delivery without the authorization, approval, consent or waiver of a third
party would constitute a breach or violation thereof or adversely affect the
rights of the Seller or the Buyer thereunder; and any sale, conveyance,
assignment, transfer or delivery to the Buyer of any interest under any such
Contract or Governmental Authorization that requires the authorization,
approval, consent or waiver of a third party shall be made subject to such
authorization, approval, consent or waiver being obtained. In the event that any
such authorization, approval, consent or waiver is not obtained on or prior to
the Closing Date and the Buyer waives its right to delivery thereof under
Section 6.1, the Seller shall (a) use its commercially reasonable efforts to
obtain any such authorization, approval, consent or waiver upon request by the
Buyer (provided that, in obtaining any such authorization, approval, consent or
waiver, the Seller shall not agree to any amendment, modification or supplement
of any such Contract or Governmental Authorization without the Buyer’s prior
written consent), and (b) to the greatest extent permitted by law and such
Contract or Governmental Authorization (including by acting as an agent of the
Buyer), hold such Contract or Governmental Authorization or any

 

38



--------------------------------------------------------------------------------

claim, right or benefit arising thereunder or resulting therefrom in trust for
the benefit of the Buyer or otherwise for the exclusive use and benefit of the
Buyer such that the Buyer receives the interest of the Seller in the benefits
therefrom until such time as such authorization, approval, consent or waiver is
obtained, all at no additional cost to the Buyer, but such Contract or
Governmental Authorization shall not be deemed to be included in the Purchased
Assets unless and until such authorization, approval, consent or waiver is
obtained. The Buyer shall perform, as a subcontractor or on a similar basis, the
obligations under such Contract or Governmental Authorization.

7.2 The Seller’s Access to Information. For a period of six (6) years following
the Closing Date, the Buyer will give, or cause to be given, to the Seller and
its representatives, during normal business hours, such reasonable access to the
personnel, properties, titles, contracts, books, records, files and documents
included in the Purchased Assets and, at Seller’s expense, copies of titles,
contracts, books, records, files and documents included in the Purchased Assets,
only as is necessary to allow the Seller to obtain information in connection
with the preparation and any audit of the Seller’s Tax Returns and Proceedings
by or against the Seller as the previous owner and operator of the Purchased
Assets and the Business. The Buyer agrees to cooperate reasonably with the
Seller after the Effective Time, at the Seller’s expense, with respect to any
demands, Tax or other audits and Proceedings by or against the Seller as the
previous owner and operator of the Purchased Assets and the Business, other than
Direct Claims. The Buyer agrees to maintain the files or records which are
contemplated by the first sentence of this Section 7.2 in a manner consistent in
all material respects with its document retention and destruction policies, as
in effect from time to time, for six years following the Closing.

7.3 The Buyer’s Access to Information. For a period of six (6) years following
the Closing Date, the Seller will give to the Buyer and its representatives,
during normal business hours, such reasonable access to the personnel,
properties and documents relating to the Seller not included in the Purchased
Assets and access to and copies of titles, Contracts, books, records, files and
documents relating to the Business not included in the Purchased Assets, if any,
as is necessary to allow the Buyer to obtain information in connection with the
preparation and any audit of the Buyer’s Tax Returns and Proceedings by or
against the Buyer as the owner and operator of the Purchased Assets and the
Business. The Seller agrees to cooperate reasonably with the Buyer after the
Effective Time, at the Buyer’s expense, with respect to any demands, Tax or
other audits and Proceedings by or against the Buyer as the owner and operator
of the Purchased Assets and the Business, other than Direct Claims. The Seller
agrees to maintain the files or records which are contemplated by the first
sentence of this Section 7.3 in a manner consistent in all material respects
with its document retention and destruction policies, as in effect from time to
time, for six years following the Closing.

7.4 Restrictive Covenants. In addition to any other restrictive covenant set
forth in any other Transaction Document, each of which is in addition to the
following and does not replace or supersede the following, each of the Selling
Parties agrees as follows:

(a) Acknowledgement of the Seller. Each of the Selling Parties agrees and
acknowledges that it is necessary and desirable that such Selling Party
undertake as provided in this Section 7.4 not to utilize his or its special
knowledge of the Business and relationships with customers, clients and
suppliers to compete with the Buyer or the Business, and that the Buyer would
not have entered into this Agreement or consummated the transactions
contemplated hereby but for such agreements and covenants.

 

39



--------------------------------------------------------------------------------

(b) Non-Compete. Each Selling Party agrees that, during the period commencing on
the Closing Date and ending on the five (5) year anniversary (the “Noncompete
Period”), such Selling Party shall not (and shall cause each of its Affiliates
not to), without prior express written approval of Buyer, directly or indirectly
(whether for compensation or otherwise), own or hold any interest in, manage,
operate, control, consult with, render services for, or in any manner engage in
or participate, as a general or limited partner, proprietor, equityholder,
officer, director, manager, agent, employee, consultant, independent contractor,
investor, trustee, affiliate or otherwise, in any business or venture which
competes with the Business within the territories in which the products of the
Business are sold (which includes the United States of America, its territories
and possessions, and any country outside of the United States of America to
which products of the Business are sold). Each of the Selling Parties
acknowledges that the provisions of this Section 7.4(b) are in consideration of
good and valuable consideration as set forth in this Agreement, the receipt and
sufficiency of which are hereby acknowledged. In addition, each of the Selling
Parties agrees and acknowledges that the potential harm to the Buyer of its
non-enforcement outweighs any harm to such Selling Party of its enforcement by
injunction or otherwise. Each of the Selling Parties acknowledges that such
Selling Party has carefully read this Agreement and has given careful
consideration to the restraints imposed upon such Selling Party by this
Agreement, and is in full accord as to their necessity. Each of the Selling
Parties expressly acknowledges and agrees that each and every restraint imposed
by this Agreement is reasonable with respect to the subject matter, time period
and geographical area. Nothing herein shall prohibit any of the Selling Parties
from being a passive owner of not more than one percent (1%) of the outstanding
securities of any publicly-traded company engaged in the Business.

(c) Confidential Information. Each of the Selling Parties acknowledges that the
Confidential Information from and after the Closing shall be the property of the
Buyer and agrees that the Buyer has a protectable interest in such Confidential
Information. As used herein, “Confidential Information” shall mean any
information primarily related to the operations or affairs of the Seller or the
Business, including, but not limited to, the Seller’s or the Business’s
products, servicing methods, development plans, costs, marketing plans,
equipment configurations, data, access or security codes or procedures, business
opportunities, names of and contact information for customers and vendors,
research and development, inventions, algorithms, know-how and ideas, purchasing
information and other proprietary information used by the Seller. Therefore, the
Selling Parties agrees that such Selling Party shall not (and shall cause each
of its Affiliates and their respective employees, officers, contractors,
representatives and agents not to) disclose to any unauthorized Person or use
for his or its own purposes or benefit or the benefit of any third party any
such Confidential Information without the prior written consent of the Buyer
unless (and to the extent that) such information becomes or is generally known
to and available for use by the industry in which the Business is conducted
other than as a result of unauthorized acts or omissions of a Selling Party
(including any of their respective Affiliates or their respective employees,
officers, contractors, representatives or agents) in breach of this Agreement.
Notwithstanding the foregoing, a Selling Party may disclose Confidential
Information if and only to the extent required by law or in a judicial or
administrative Proceeding or by interrogatories, civil investigative demand,
subpoena or other

 

40



--------------------------------------------------------------------------------

legal process; provided, that such Selling Party will provide the Buyer with
prompt notice of such requirement or Proceeding so that the Buyer may seek an
appropriate protective Order or other appropriate remedy, and such Selling Party
will reasonably assist (at the Buyer’s sole expense) with the Buyer’s efforts in
connection therewith.

(d) Interference with Relationships. Each of the Selling Parties agrees that,
during the Noncompete Period, such Selling Party shall not (and shall cause each
of his or its Affiliates and their respective employees, officers, contractors,
representatives and agents not to): (i) induce or attempt to induce any employee
or contractor of the Buyer or any of its Affiliates to leave the employ or
engagement of the Buyer or any of its Affiliates, or in any way interfere with
the relationship between the Buyer or any of its Affiliates and any such
employee or contractor thereof (other than through general advertisements for
employment not directed at employees of the Buyer or any of its Affiliates);
(ii) solicit to hire (other than through general advertisements for employment
not directed at employees of the Buyer or any of its Affiliates) or hire any
person who was an employee or contractor of the Buyer or any of its Affiliates
at any time during the twelve (12)-month period preceding such solicitation; or
(iii) induce or attempt to induce any customer, client, member, supplier,
licensee, licensor or other business relation of the Business or the Buyer or
any of its Affiliates to reduce or cease doing business with the Business, the
Buyer or any of its Affiliates, or in any way interfere with the relationship
between any such Person and the Business, the Buyer or any of its Affiliates.
For purposes of clarification, a Transferred Employee shall be deemed an
employee of the Buyer immediately following the Closing for purposes of this
Section 7.4(d).

(e) Disparaging Statements. The Selling Parties shall not (and shall cause each
of their respective Affiliates and their respective employees, officers,
contractors, representatives and agents not to) make statements or any other
expressions on television, radio, the internet or other media or to any third
party which are in any way disparaging or harmful to the Buyer, any of its
Affiliates, the services provided by the Buyer or any of its Affiliates, or the
Business or any other business of the Buyer or any of its Affiliates. Nothing
herein shall prevent the Selling Parties from responding to a lawful subpoena or
complying with any legal obligation; provided, if the Selling Parties receive
any subpoena or become subject to any legal obligation that implicates this
Section, the Selling Parties will provide prompt written notice of that fact to
the Buyer and enclose a copy of the subpoena and any other documents describing
the legal obligation.

(f) Rights and Remedies Upon Breach. If any of the Selling Parties breaches, or
threatens to commit a breach of, any of the provisions of this Section 7.4 (the
“Restrictive Covenants”), then the Buyer shall have the right and remedy to have
the Restrictive Covenants specifically enforced against each Selling Party
breaching or threatening to commit a breach of the Restrictive Covenants (but
not Selling Parties that are in compliance with the Restrictive Covenants) by
any court of competent jurisdiction, without the posting of any bond or
demonstrating damages, it being agreed that any breach or threatened breach of
the Restrictive Covenants would cause irreparable injury to the Buyer and that
money damages would not provide an adequate remedy to the Buyer, which right and
remedy is in addition to, and not in lieu of, any other rights and remedies
available to the Buyer under law or in equity.

 

41



--------------------------------------------------------------------------------

(g) Severability of Covenants; Modification. Each of the Selling Parties
acknowledges and agrees that the Restrictive Covenants are reasonable in
duration and geographical scope and in all other respects and necessary to
protect the Buyer’s protectable interests in the Business’s good-will,
confidential information, and trade secrets. If any court determines that any of
the Restrictive Covenants, or any part thereof, is invalid or unenforceable, the
remainder of the Restrictive Covenants shall not be affected thereby and shall
be given full effect without regard to the invalid portions. If any court
determines that any of the Restrictive Covenants, or any part thereof, are
unenforceable because of the duration or geographical scope or restrained
activities of such provisions, such court shall modify such provision to the
minimum extent necessary such that, in its modified form, such provision shall
then be enforceable.

7.5 Bulk Sales Laws. The Parties hereby waive compliance with the provisions of
any bulk sales, bulk transfer or similar Legal Requirements that may otherwise
be applicable with respect to the sale of any or all of the Purchased Assets to
the Buyer; it being understood that any liabilities arising out of the failure
of the Seller to comply with any bulk sales, bulk transfer or similar Legal
Requirements shall be treated as Excluded Liabilities.

7.6 Receivables. From and after the Closing, the Seller shall cooperate with the
Buyer in connection with the Buyer’s collection of the Accounts Receivable and
shall take all actions reasonably requested by the Buyer in connection
therewith. From and after the Closing, if the Seller or any of its Affiliates
receives or collects any funds relating to any Accounts Receivable, any
other Purchased Asset or any Assumed Liability, such funds shall be held by the
Seller in trust for the benefit of the Buyer and, within two (2) Business Days
after receipt by the Seller of any such funds, the Seller shall pay over to the
Buyer such funds (in the form received), together with all corresponding notes,
documentation and information received in connection therewith. The Seller shall
not have any claims, defenses or rights to set-off with respect to any such
payments. The Seller shall not endorse or deposit any checks or other
instruments received in payment of the Accounts Receivable. In furtherance of
the foregoing, effective upon the Closing, the Seller constitutes and appoints
the Buyer and its successors and assigns as the agent of the Seller in the
collection of the Accounts Receivable and the attorney-in-fact of the Seller,
with full power of substitution, to execute, sign, endorse, or deliver, in the
name of the Seller, receipts or any other document necessary to evidence,
collect, or otherwise realize upon such Accounts Receivable. The Seller agrees
that the foregoing powers are coupled with an interest and are and shall be
irrevocable by the Seller in any manner and for any reason (including the
dissolution of the Seller). In addition, the Seller agrees to execute any
further power-of-attorney that the Buyer deems reasonably necessary or
appropriate to give effect to this Section 7.6 and for the Buyer to evidence,
collect, or otherwise realize upon the Accounts Receivable.

7.7 Employment Matters.

(a) The “Transferred Employees” are those employees of the Seller who will be
offered employment by the Buyer as of the Closing and shall be designated prior
to the Closing. The Buyer shall offer at-will employment to all Transferred
Employees as of the Closing on substantially similar terms (including, without
limitation, annual compensation, wages, incentive opportunities and benefits) as
in effect immediately prior to the Closing. However, nothing herein shall affect
the Transferred Employees’ status as “at will” employees,

 

42



--------------------------------------------------------------------------------

and the Buyer reserves all rights under applicable law with respect to the
Transferred Employees. The Seller shall have no responsibility with respect to
salary, benefits or other employer duties accruing to Transferred Employees
following the Closing.

(b) The Seller agrees that it shall be solely responsible for (i) any notice of
termination and (ii) payment of any termination pay, severance pay or any other
costs, liabilities or obligations due to any of its employees (including, but
not limited to, wages, salaries, commissions, bonuses, severance pay, vacation
pay or other compensation for any services performed which are owed, accrued or
otherwise are required to be paid to its employees as of the Closing or which
relate to any services performed up to and including the Closing Date, even if
not otherwise due until after the Closing Date) and all employment taxes,
withholding taxes and any other taxes and liabilities attributable to employment
of such employees, whether such employees are terminated by the Seller in
connection with the transactions contemplated by this Agreement or otherwise, on
or prior to the Closing Date, whether such severance pay is due pursuant to
statute, common law or written or oral agreements or arrangements with such
employee.

(c) With respect to pension, savings, severance, vacation, health and welfare,
disability benefits, executive compensation, incentive and bonus arrangements,
the Buyer will credit each Transferred Employee with his or her years of service
with the Business before the Closing Date for purposes of determining
participation, eligibility and vesting under the Buyer’s employee benefit plans
and compensation arrangements, except to the extent such credit would result in
a duplication of benefits or was not recognized under the applicable Employee
Benefit Plan of the Seller, and at Closing each Transferred Employee shall
receive payment from the Seller for any vacation, sick time, or paid time off
accrued but unused as of the Closing Date, subject to the Buyer’s policies then
in effect and applicable law.

(d) Nothing in this Agreement shall be construed as an offer of employment by
the Buyer to any employee of the Seller. All Parties acknowledge that, unless
otherwise set forth in an employment contract to which the Buyer is a party,
should the Buyer make an offer of employment to any employee of the Seller, such
offer will be strictly based on at “at-will” employment relationship between the
Buyer and such employee and is expressly subject to the Buyer’s employment,
termination, disciplinary, hiring, compensation and benefits policies, as each
may be amended from time to time.

(e) Seller shall be responsible for the provision of notices and continuation
coverage required by COBRA for each individual who is or becomes an “M&A
qualified beneficiary” (as such term is defined in Treasury Regulation
Section 54.4980B-9) in connection with the consummation of the transactions
contemplated by this Agreement.

(f) The provisions of this Section 7.7 are strictly for the benefit of the
Parties, and nothing herein shall be construed or interpreted as amending any
Employee Benefit Plan or causing any Person (including, but not limited to, any
Transferred Employee) from becoming a third-party beneficiary hereof.

7.8 Transfer Taxes. Any transfer, documentary, sales, use, excise, stamp or
other similar Taxes and fees that are payable or that arise as a result of the
transactions contemplated

 

43



--------------------------------------------------------------------------------

by this Agreement, and any recording or filing fees with respect thereto and all
fines, penalties, interest and additions to such Taxes (collectively, “Transfer
Taxes”) shall be borne by Seller. All necessary Tax Returns with respect to all
such Transfer Taxes shall be filed by the Party or Parties on whom such
obligation to file is imposed by applicable Legal Requirements.

7.9 Release. The Seller and its successors and assigns (collectively,
“Releasors”) hereby irrevocably and unconditionally, fully and forever,
releases, acquits and discharges and agrees to hold harmless each of the Buyer
and its Affiliates and their former, current and future officers, equityholders,
managers, directors, employees, agents, representatives and their successors and
assigns (collectively, the “Released Parties”) from any and all claims, causes
of action (including, without limitation, reasonable attorneys’ fees), defenses,
debts, demands, expenses, damages, setoff rights, recoupment rights,
obligations, and liabilities of any kind or nature under any contract,
agreement, federal, state or local law, statute, rule, regulation, order or
ordinance or under common law or otherwise, at law or in equity, and all rights
and remedies with respect to any of the foregoing (collectively, “Claims”),
whether known or unknown, contingent or matured, liquidated or unliquidated,
that any Releasor has now or may have in the future against any Released Party
relating to or arising out of the Business or the Purchased Assets; provided,
however, that such release shall not be construed to release, acquit or
discharge any Released Party from any Claim arising out of or in connection with
any breach by any Released Party of any obligation or representation under this
Agreement including the Assumed Liabilities or any agreement, instrument or
certificate to which Buyer is a party that was executed in connection with this
Agreement or the consummation of the transactions contemplated hereby.

7.10 Agreement to Change Name. Concurrently with the Closing, the Seller will
prepare, execute and file the documents necessary to change its registered and
assumed corporate name to a name substantially dissimilar to “Powertrain
Integration.” Following the Closing, the Seller shall not use, or permit any of
its Affiliates or successors, other than the Buyer, to use, the name “Powertrain
Integration” within or in connection with any registered or assumed corporate
name or Internet domain name. Furthermore, following the Closing, the Seller
shall not use, or permit any of its Affiliates or successors, other than the
Buyer, to use, any registered or assumed corporate name or Internet domain name
that (i) is likely to be confused or associated with the name “Powertrain
Integration,” or (ii) refers to any aspect of the Business. The Seller
acknowledges and agrees that shortly after the Closing the Buyer will prepare,
execute and file the documents necessary to change its registered and assumed
limited liability company name to “Powertrain Integration” and the Seller
covenants not to object to, nor take any action to forestall or prevent, the
foregoing action.

7.11 Earn-out.

(a) No later than January 31, 2016, the Buyer shall deliver to the Seller a
statement (the “Calculation Statement”) setting forth the Buyer’s calculation of
the 2015 Net Sales and the amount of the Base Earn-out Payment payable to the
Seller in accordance with the formula set forth in Section 7.11(b), below.
During the thirty (30) calendar day period following delivery of the Calculation
Statement, the Buyer shall promptly furnish to the Seller such financial,
operating and other data and information related to the preparation of the
Calculation Statement and the calculation of the 2015 Net Sales and the amount
of the Base Earn-out

 

44



--------------------------------------------------------------------------------

Payment as the Seller may reasonably request. Within thirty (30) calendar days
after receipt of the Calculation Statement from the Buyer, the Seller must
notify the Buyer of any objections to the Buyer’s calculation of the 2015 Net
Sales and the Base Earn-out Payment and the basis for such disagreements. If the
Seller does not so notify the Buyer within such thirty (30) calendar day period
of the Seller’s objections to Buyer’s calculation of the 2015 Net Sales or the
amount of the Base Earn-out Payment as set forth in the Calculation Statement,
then the 2015 Net Sales and the amount of the Base Earn-out Payment as set forth
in the Calculation Statement shall be final hereunder. If the Seller does notify
the Buyer within such thirty (30) calendar day period that the Seller of its
objection in accordance with this paragraph, then the Buyer and the Seller shall
use their good faith efforts to attempt to resolve such disputed items within
thirty (30) calendar days after receipt by the Buyer of the Seller’s notice of
dispute. If the Buyer and the Seller are unable to resolve the disputed items
within thirty (30) calendar days after receipt by the Buyer of the Seller’s
notice of dispute, then the Buyer and the Seller shall jointly engage the
Accounting Arbitrator (in accordance with the procedure for selecting the
Accounting Arbitrator set forth in Section 2.2(b)) to resolve finally such
disputed items. The scope of the Accounting Arbitrator’s engagement shall be
limited to the resolution of the disputed items described in the Seller’s notice
of dispute, in each case in accordance with GAAP, and the recalculation, if any,
of the 2015 Net Sales and the amount of the Base Earn-out Payment in light of
such resolution; provided, that the Accounting Arbitrator shall not assign a
dollar amount to any item in dispute greater than the greatest dollar amount for
such item assigned by the Buyer, on the one hand, or the Seller, on the other
hand (as applicable), or lower than the lowest dollar amount for such item
assigned by the Buyer, on the one hand, or the Seller, on the other hand (as
applicable). The determination of the Accounting Arbitrator shall be made as
promptly as possible and shall be final and binding upon the Parties, absent
manifest error. The Buyer and the Seller shall each be permitted to submit such
data and information relating to the unresolved disputed items described in the
Seller’s notice of dispute to the Accounting Arbitrator as such party deems
appropriate. The expenses and fees of the Accounting Arbitrator shall be paid by
the Buyer, on the one hand, and the Seller, on the other hand, based upon the
percentage that the amount not actually awarded to such party bears to the
amount actually contested by such party. The 2015 Net Sales and the amount of
the Base Earn-out Payment as finally agreed by the Buyer and the Seller or as
determined by the Accounting Arbitrator as described herein shall be the 2015
Net Sales and the amount of the Base Earn-out Payment for all purposes hereof.

(b) Once the amount of 2015 Net Sales has been finally determined in accordance
with Section 7.11(a), the Buyer shall, within thirty (30) calendar days
following such determination, pay to the Seller an amount (the “Base Earn-out
Payment”) equal to the product of Eight Million Dollars ($8,000,000) multiplied
by a fraction (the “Multiple”), the numerator of which is the 2015 Net Sales and
the denominator of which is Fifty Two Million Dollars ($52,000,000); provided,
that if the calculation of the Multiple results in a number that is greater than
1.0, then the Multiple shall be deemed to be 1.0 for all purposes under this
Agreement. For the avoidance of doubt, the Buyer shall not be required to pay
the portion of the Base Earn-out Payment relating to that portion of the 2015
Net Sales or the Base Earn-out Payment then in dispute until the 2015 Net Sales
and the amount of the Base Earn-out Payment is finally agreed to by the Parties
or determined by the Accounting Arbitrator as set forth in Section 7.11(a),
above or, if applicable, Section 7.11(d), below, with respect to such portion of
disputed 2015 Net Sales; provided, however, that the Buyer shall pay the portion
of the Base Earn-out Payment that does not relate to that portion of 2015 Net
Sales or the Base Earn-out Payment then in dispute on the date the Base Earn-out
Payment is to be made pursuant to the first sentence of this Section 7.11(b).

 

45



--------------------------------------------------------------------------------

(c) In addition to the Base Earn-out Payment, following the final determination
of Net Sales in accordance with Section 7.11(a), the Parent shall deliver to the
Seller the Additional Earn-out Payment, if any, in such amount and in such form
as shall be determined in accordance with the Additional Earn-out Procedures.

(d) During the period commencing on the Closing Date and ending on December 31,
2015 (such period, the “Measurement Period”), the Buyer covenants and agrees
that it and its Affiliates will (i) use its and their commercially reasonable
efforts to maintain the assets and properties of the Business in good working
order and condition, (ii) operate the Business in good faith, (iii) not take any
action or omit to take any action the purpose of which is avoiding, delaying or
reducing the amount of the 2015 Net Sales for the Measurement Period
(notwithstanding anything to the contrary contained herein, the covenant set
forth in this subsection (ii) shall survive until Earn-out Payments shall have
been made pursuant to this Section 7.11), (iii) not to shift any sales of the
Buyer to the Parent or any of its Affiliates, and (iv) maintain the Buyer as a
separate operating company except to the extent that Buyer may be merged,
amalgamated, reorganized or restructured within the Parent and its Affiliates in
a more tax efficient way for the Parent and its Affiliates as a whole or the
Parent reasonably considers that the same is necessary to protect its legitimate
business interests, provided that in any such event the financial results of
Buyer after completion of any such merger, amalgamation, reorganization or
restructuring are separately identifiable for the purposes of determining the
2015 Net Sales and the determination of the Earn-out Payments hereunder are
equitably adjusted to account for such merger, amalgamation, reorganization or
restructuring.

ARTICLE 8

TERMINATION

8.1 Termination. Notwithstanding anything contained in this Agreement to the
contrary, this Agreement may be terminated at any time prior to the Closing
Date:

(a) by written agreement of the Parties;

(b) by the Buyer or the Seller if any court or Governmental Body issues an Order
or takes any other action permanently restraining, enjoining or otherwise
prohibiting the transactions contemplated under this Agreement and the
Transaction Documents;

(c) by the Buyer, by giving written notice to the Seller within five
(5) Business Days of the Buyer’s completion of its due diligence, including any
calls with the Listed Persons, if the Buyer determines, in good faith, that
there has been or there could reasonably be expected to be a material adverse
change in the Business’s relationship with any of the Listed Persons;

(d) by the Seller, by giving written notice to the Buyer on or after
June 15, 2015, if any condition set forth in Section 6.2 is not satisfied or
waived by such date or has become incapable of fulfillment, unless such
satisfaction has been frustrated or made impossible by any breach of this
Agreement by the Seller; or

 

46



--------------------------------------------------------------------------------

(e) by the Buyer, by giving written notice to the Seller on or after
June 15, 2015, if any condition set forth in Section 6.1 is not satisfied or
waived by such date or has become incapable of fulfillment, unless such
satisfaction has been frustrated or made impossible by any breach of this
Agreement by the Buyer.

8.2 Effect of Termination In the event of termination of this Agreement pursuant
to Section 8.1, no Party shall have any liability or further obligation to any
other Party, and no Party shall be entitled to any monetary damages or
injunctive relief (including specific performance) as a result of such
termination, or any indemnification under Article 9; provided, however, that in
no event shall any termination of this Agreement limit or restrict the rights
and remedies of any Party against any other Party which has intentionally and
willfully breached any of the agreements or other provisions of this Agreement
prior to the termination hereof; and provided, further, that the provisions of
Section 5.4 and ARTICLE 10 shall remain in full force and effect following the
termination of this Agreement.

ARTICLE 9

INDEMNIFICATION

9.1 Indemnification by the Selling Parties. From and after the Closing, the
Selling Parties shall indemnify, defend and save the Parent, Buyer and their
respective Affiliates, and each of their respective officers, directors,
managers, partners, employees, equityholders, attorneys, agents, lenders,
representatives, successors and assigns (each, a “Buyer Indemnified Party”),
harmless from and against, and promptly pay to each Buyer Indemnified Party or
reimburse each Buyer Indemnified Party as and when incurred for, any and all
Losses sustained or incurred by any such Buyer Indemnified Party relating to,
resulting from, or otherwise arising out of any of the following:

(a) any inaccuracy in or breach of a representation or warranty of any Selling
Party contained herein or in any Transaction Document;

(b) any nonfulfillment or breach of any covenant or agreement on the part of the
Seller or such Selling Party under this Agreement or any Transaction Document;

(c) any failure of the Seller or such Selling Party to discharge, when due, any
duties, covenants, obligations or liabilities with respect to the Purchased
Assets or Assumed Liabilities for all periods prior to the Effective Time;

(d) any claim relating to or arising out of any express or implied product
warranty or guarantee with respect to any product manufactured or sold by the
Seller prior to the Effective Time and any liability or obligation relating
thereto;

(e) any of the Excluded Liabilities or Excluded Assets;

 

47



--------------------------------------------------------------------------------

(f) the ownership, operation or conduct of the Business or the Purchased Assets
on or prior to the Effective Time;

(g) any failure of the Seller to obtain any Required Approval;

(h) any claim for payment of fees and/or expenses as a broker or finder in
connection with the origin, negotiation, execution or consummation of this
Agreement based upon an agreement or alleged agreement between claimant and any
Selling Party;

(i) any Taxes (i) imposed upon, or incurred by, the Seller at any time,
(ii) imposed upon, related to or incurred in connection with the operation of
the Business and/or the Purchased Assets during any period (or portion of any
period) ending on or before the Closing Date, or (iii) relating to transfer,
sales and use and any other Taxes imposed on the transactions contemplated by
this Agreement; and

(j) any Losses incurred following the Effective Time which are attributable to
the operation of the Business prior to the Effective Time.

9.2 Indemnification by the Buyer. From and after the Closing, the Buyer agrees
to indemnify, defend and save the Selling Parties and their respective
Affiliates, officers, directors, managers, partners, employees, attorneys,
equityholders, agents, representatives, successors and permitted assigns (each,
a “Seller Indemnified Party”) harmless from and against, and to promptly pay to
each Seller Indemnified Party or reimburse each Seller Indemnified Party as and
when incurred for, any and all Losses sustained or incurred by such Seller
Indemnified Party relating to, resulting from, or otherwise arising out of, any
of the following:

(a) any inaccuracy in or breach of a representation or warranty of the Buyer
contained herein or in any Transaction Document;

(b) any nonfulfillment or breach of any covenant or agreement on the part of the
Buyer under this Agreement or in any Transaction Document; and

(c) any claim for payment of fees and/or expenses as a broker or finder in
connection with the origin, negotiation, execution or consummation of this
Agreement based upon any agreement or alleged agreement between the claimant and
the Buyer.

9.3 Survival of Representations and Warranties. All of the representations and
warranties set forth in this Agreement or in any of the other Transaction
Documents shall survive the execution and delivery of this Agreement and the
consummation of the transactions until they expire and terminate on the second
anniversary of the Closing Date, except that (a) the representations and
warranties contained in Section 3.1 (Organization and Qualification),
Section 3.2 (Authorization), Section 3.6 (Personal Property), Section 3.10(a)
(Proprietary Rights), Section 3.27 (Brokers or Finders), Section 4.1
(Organization and Good Standing), Section 4.2 (Authorization) and Section 4.5
(Brokers or Finders) shall survive indefinitely; and (b) the representations and
warranties contained in Section 3.11 (Employee Benefit Plans), Section 3.16
(Taxes) and Section 3.18 (Environmental and Safety Requirements) shall survive
for the period of any applicable statute of limitations plus ninety (90) days
thereafter. The representations and warranties identified in clauses (a) and (b)

 

48



--------------------------------------------------------------------------------

of the immediately preceding sentence are referred to herein as the “Fundamental
Representations”. It is agreed that in the event notice of any claim for
indemnification under this Agreement with respect to any inaccuracy or a breach
of representation or warranty or with respect to any other matter shall have
been given within the applicable survival period, the claims and rights to
indemnification relating to such inaccuracies or breaches of representations and
warranties or other matters that are the subject of such indemnification claim
shall survive until such time as such claim is finally resolved.

9.4 Certain Limitations.

(a) The Selling Parties shall not be liable to Buyer Indemnified Parties under
Section 9.1(a), unless and until the Losses incurred by all Buyer Indemnified
Parties as a result thereof exceed, in the aggregate, $100,000 (the
“Threshold”), in which case the Selling Parties shall be liable to the
applicable Buyer Indemnified Party for all Losses from the first dollar of
Losses.

(b) The Buyer shall not be liable to the Seller Indemnified Parties under
Section 9.2(a), unless and until the Losses incurred by all Seller Indemnified
Parties as a result thereof exceed, in the aggregate, the Threshold, in which
case Buyer shall be liable to the applicable Seller Indemnified Party for all
the Losses from the first dollar of Losses.

(c) The aggregate amount required to be paid by the Selling Parties under
Section 9.1(a) shall not exceed $5,000,000 (the “Cap”). To the extent the amount
required to be paid by the Selling Parties under Section 9.1(a) is not satisfied
from funds held in the Indemnity Escrow Account or pursuant to Section 9.9,
(i) neither Ronan nor Carlson shall be required to make indemnification payments
pursuant to Section 9.1(a) and (ii) Pachla, Schoeffler and Richards shall not be
required to make payments in excess of 38%, 31% and 31%, respectively, of the
amount required to be paid pursuant to Section 9.1(a).

(d) The aggregate amount required to be paid by the Buyer under Section 9.2(a)
shall not exceed the Cap.

(e) Notwithstanding anything to the contrary contained herein, but subject to
the last sentence of this Section 9.4(e), (i) Sections 9.4(a), 9.4(b), 9.4(c)
and 9.4(d) shall not apply to Losses in connection with, resulting from or
arising out of directly or indirectly, any inaccuracy in or breach of a
Fundamental Representation; and (ii) no indemnification payment made by the
Selling Parties or the Buyer, as the case may be, with respect to any
Fundamental Representation shall be considered in determining whether the Cap
has been exceeded. Notwithstanding the foregoing, from and after the earlier of
the 45th day following the date of this Agreement and the Closing Date, clauses
(i) and (ii) of this Section 9.4(e) shall not apply to Losses in connection
with, resulting from or arising out of, or indemnity claims with respect to,
inaccuracies in or breaches of the representations contained in Sections 3.11,
3.16 and 3.18.

(f) If the Buyer Indemnified Party receives any insurance proceeds prior to
being indemnified with respect to any Losses under this Article 9, the payment
under this Article 9 with respect to such Losses shall be reduced by the net
amount of such insurance proceeds, less the present value of all premium
increases resulting therefrom, all attorney’s fees

 

49



--------------------------------------------------------------------------------

and other out-of-pocket fees, costs and expenses incurred in connection with
collecting such proceeds and any deductible payment, reimbursement obligation or
retrospective payments incurred by any Buyer Indemnified Party (such net
amounts, a “Net Recovery”). In the event that a Net Recovery is actually
received by the Buyer Indemnified Party subsequent to receipt by such Buyer
Indemnified Party of any indemnification payment hereunder in respect of the
claims to which such Net Recovery relates, appropriate refunds in the amount of
such Net Recovery (or if less, in the amount of applicable indemnification
payments previously made) shall be made promptly. The amount of any Losses
payable under this Article 9 by the Selling Parties shall also be net of any Tax
benefits that the Buyer Indemnified Party actually realizes in the year the Loss
was incurred, net of any Tax costs related to such Losses, including any Tax
costs on account of payments received from the Seller related to such Losses. If
the Buyer Indemnified Party realizes any Tax benefits in the year the Loss was
incurred subsequent to an indemnification payment by any of the Selling Parties,
then the Buyer Indemnified Party shall promptly reimburse the Selling Parties
for any payment made by the Selling Parties in connection with providing such
indemnification payment up to the amount received or realized by the Buyer
Indemnified Party, net of all attorney’s fees and other out-of-pocket fees,
costs and expenses incurred by such Indemnified Party in collecting such amount.
Notwithstanding the foregoing, (i) the Selling Parties may not delay payment of,
or reduce the amount of, any payment in respect of any Losses in expectation of
any such insurance proceeds or Tax benefits, and (ii) this Section 9.4(f) shall
not limit, delay or otherwise affect the rights of such Buyer Indemnified Party
to recover from the Seller pursuant to this Article 9.

9.5 Indemnification Procedure for Third Party Claims.

(a) If a Buyer Indemnified Party or a Seller Indemnified Party seeks
indemnification under this Article 9, such party (the “Indemnified Party”) shall
give written notice to the other party (the “Indemnifying Party”) of the facts
and circumstances giving rise to the claim. In that regard, if any claim shall
be brought or asserted by any third party which, if adversely determined, would
entitle the Indemnified Party to indemnity pursuant to this Article 9 (a “Third
Party Claim”), the Indemnified Party shall promptly notify the Indemnifying
Party of such Third Party Claim in writing, specifying the basis of such claim
and the facts pertaining thereto and the Indemnifying Party, if the Indemnifying
Party so elects, may assume and control the defense thereof at the Indemnifying
Party’s expense (and shall consult with the Indemnified Party with respect
thereto), including the engagement of counsel reasonably satisfactory to the
Indemnified Party; provided that, as a condition precedent to the Indemnifying
Party’s right to assume control of such defense, the Indemnifying Party must
first enter into an agreement with the Indemnified Party (in form and substance
reasonably satisfactory to the Indemnified Party) pursuant to which the
Indemnifying Party agrees to be fully responsible for all Losses relating to
such claim and unconditionally guarantees the payment and performance of any
liability or obligation that may arise with respect to such claim or the facts
giving rise to such claim for indemnification; provided, further that the
Indemnifying Party shall not have the right to assume control of such defense of
a Third Party Claim (w) that seeks a temporary restraining order, a preliminary
or permanent injunction or specific performance against the Indemnified Party;
(x) that involves criminal allegations against the Indemnified Party; (y) that,
if unsuccessful, would set a precedent that would materially interfere with, or
have a material adverse effect on, the business or financial condition of the
Indemnified Party or (z) that could materially affect the liability of the Buyer
(or its Affiliates) for Taxes for any period (or portion thereof) ending after
the Closing Date.

 

50



--------------------------------------------------------------------------------

(b) If the Indemnifying Party is permitted to assume and control the defense of
a Third Party Claim and elects to do so, the Indemnified Party shall have the
right to employ counsel separate from counsel employed by the Indemnifying Party
in any such action and to participate in the defense thereof, but the fees and
expenses of such counsel employed by the Indemnified Party shall be at the
expense of the Indemnified Party unless (A) the engagement thereof has been
specifically authorized by the Indemnifying Party in writing, (B) the
Indemnified Party has been advised by counsel that a reasonable likelihood
exists of a conflict of interest between the Indemnifying Party and the
Indemnified Party, or (C) the Indemnifying Party has failed to employ counsel
and/or diligently conduct the defense against the Third Party Claim; in which
case the fees and expenses of the Indemnified Party’s counsel shall be paid by
the Indemnifying Party. If the Indemnifying Party has assumed the defense of a
Third Party Claim in accordance with the terms hereof, the Indemnifying Party
may enter into a settlement or consent to any judgment without the prior written
consent of the Indemnified Party so long as (I) such settlement or judgment
involves monetary damages only, all of which will be paid, without limitation,
by the Indemnifying Party and (II) a term of the settlement or judgment is that
the Person or Persons asserting such claim unconditionally and irrevocably
release all Indemnified Parties from all liability with respect to such claim;
otherwise, the consent of the Indemnified Party shall be required in order to
enter into any settlement of, or consent to the entry of a judgment with respect
to, any claim, which consent shall not be unreasonably withheld or delayed. A
failure by an Indemnified Party to give timely, complete or accurate notice as
provided in this Article 9 will not affect the rights or obligations of any
party hereunder except and only to the extent that, as a result of such failure,
any party entitled to receive such notice was deprived of its right to recover
any payment under its applicable insurance coverage or was otherwise directly
and materially damaged as a result of such failure to give timely notice.

(c) Any claim by an Indemnified Party for indemnification other than
indemnification against a Third Party Claim (a “Direct Claim”) will be asserted
by giving the Indemnifying Party written notice thereof, and the Indemnifying
Party will have a period of thirty (30) calendar days within which to satisfy
such Direct Claim. If the Indemnifying Party does not so respond within such
thirty (30) calendar day period, the Indemnifying Party will be deemed to have
accepted such Direct Claim.

9.6 Determination of Losses. The amount of any Losses for which a Buyer
Indemnified Party is entitled to indemnification under this Article 9 shall be
made, determined and calculated without regard to any materiality qualification
(i.e., read as if the terms “material,” “materiality” or “Material Adverse
Effect” were not contained therein for purposes of calculating Losses, but not
in determining whether a breach or representation has occurred) set forth in the
relevant representation, warranty, covenant or agreement.

9.7 Adjustment to Purchase Price. Any indemnification received under this
Article 9 shall be, to the extent permitted by law, an adjustment to the
Purchase Price.

9.8 Payments. Payments of all amounts owing by an Indemnifying Party under this
Article 9 shall be made promptly upon a final settlement among the Indemnifying
Parties and the

 

51



--------------------------------------------------------------------------------

Indemnified Parties or upon a final adjudication determined by a court of
competent jurisdiction that an indemnification obligation is owing by the
Indemnifying Party to the Indemnified Party under this Article 9.

9.9 Right of Set Off. In addition to, and not in limitation of, the Buyer
Indemnified Parties’ rights to indemnity as set forth in this Article 9, after
all funds in the Indemnity Escrow Account have been disbursed and/or are being
reserved to satisfy pending indemnity claims by the Buyer Indemnified Parties,
the Buyer shall have the right to set off any and all monies or securities
otherwise to be paid or delivered to the Seller from and after the Closing
(including the Earn-out Payments) against any and all amounts for which the
Seller is required to indemnify a Buyer Indemnified Party pursuant to this
Article 9. The exercise of such right of set off by the Buyer in good faith will
not constitute a breach of this or any other agreement between the Parties.

ARTICLE 10

MISCELLANEOUS

10.1 Definitions.

(a) For purposes of this Agreement, the following terms have the meaning set
forth below:

“2015 Net Sales” means the net sales of the Business, determined in accordance
with GAAP, during the year ending December 31, 2015, calculated in a manner
consistent with the Seller’s historical accounting for net sales.

“Additional Earn-out Payment” means an amount of cash and/or, at the election of
the Parent, a number of shares of Parent Common Stock determined in accordance
with the Additional Earn-out Procedures.

“Adjustment Escrow Account” means an account established by the Escrow Agent
pursuant to the Escrow Agreement to satisfy adjustments to the Purchase Price in
favor of the Buyer pursuant to Section 2.2.

“Adjustment Escrow Amount” means Two Hundred Thousand Dollars ($200,000).

“Affiliate” means, with respect to any Person: (i) any other Person directly or
indirectly controlling, controlled by or under common control with the subject
Person or (ii) any officer, director, trustee, managing member or general
partner of the subject Person, provided that, for the purposes of this
definition, “control” (including, with correlative meanings, the terms
“controlled by” and “under common control with”), as used with respect to any
Person, shall mean (i) the power to vote at least ten percent (10%) of the
voting power of a Person, or (ii) the possession, directly or indirectly, of any
other power to direct or cause the direction of the management and policies of
such a Person, whether through ownership of voting securities, by contract or
otherwise. In addition, (A) each member of the Family Group of any Person shall
be deemed an Affiliate of such Person, and (B) each (x) Person who is a
director, manager or officer of the Seller, (y) Person who is a member of the
Family Group of any director, manager or officer of the Seller, and
(z) Affiliate of any of the foregoing, shall be deemed an “Affiliate” of the
Seller.

 

52



--------------------------------------------------------------------------------

“Agreement” has the meaning ascribed to it in the preamble.

“Anti-corruption Laws” means laws relating to anti-bribery or anti-corruption
(governmental or commercial) which apply to the Seller, including laws that
prohibit the corrupt payment, offer, promise or authorization of the payment or
transfer of anything of value (including gifts or entertainment), directly or
indirectly, to any foreign Government Official, foreign government employee or
commercial entity to obtain a business advantage, including the U.S. Foreign
Corrupt Practices Act, the U.K. Bribery Act of 2010 and all national and
international laws enacted to implement the OECD Convention on Combating Bribery
of Foreign Officials in International Business Transactions.

“Baseline Environmental Assessment” means all determinations, studies, analyses,
reporting and other activities prerequisite or pertaining to the performance and
completion of a Michigan Baseline Environmental Assessment pursuant to Part 201
(Environmental Remediation) of the Michigan Natural Resources and Environmental
Protection Act, 1994 PA 451, as amended, and guidance documents issued by the
Michigan Department of Environmental Quality relating thereto.

“Business Day” means any day other than a Saturday, Sunday or day on which
commercial banks are authorized or required by law to close in the State of
Illinois.

“Code” means the Internal Revenue Code of 1986, as amended.

“Commercial Software” means software programs generally available to the public
or businesses, and having a one-time acquisition cost or license fee of $15,000
or less, which have been licensed to the Seller pursuant to non-negotiable
“click-wrap,” “click to download,” “browsewrap” or “shrink-wrap” perpetual
end-user licenses.

“Confidentiality Agreement” means that certain Mutual Non-Disclosure and
Confidentiality Agreement, dated as of April 1, 2015 by and between the Seller
and the Buyer.

“Contract” means any agreement, contract, commitment, instrument, indenture,
license, lease, purchase order, sales order, obligation, promise, undertaking or
arrangement (whether written or oral and whether express or implied).

“Earn-out Payments” shall mean the Base Earn-out Payment and the Additional
Earn-out Payment, collectively.

“Employment Agreement” means an Employment Agreement to be entered into by and
between the Buyer and Robert Pachla, in a form mutually acceptable to the Buyer
and Robert Pachla.

“Environmental and Safety Requirements” means all federal, state and local or
municipal laws, rules, regulations, ordinances, orders, statutes, permits,
licenses and requirements (including consent decrees, judicial decisions and
administrative orders), and all common law, relating to public health and
safety, worker health and safety, pollution or protection, preservation or
conservation of the environment.

 

53



--------------------------------------------------------------------------------

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“ERISA Affiliate” means any Person, trade or business who is, or at any relevant
time was, treated as a single employer with the Seller pursuant to Code
Section 414(b), (c), (m) or (o).

“Escrow Agent” means Fifth Third Bank.

“Escrow Agreement” means an Escrow Agreement to be entered into by and among the
Buyer, the Seller and Escrow Agent in connection with the transactions
contemplated hereunder, in a form mutually acceptable to the Seller and the
Buyer.

“Exchange Act” means the Securities and Exchange Act of 1934, as amended,
together with the rules and regulations promulgated by the Securities and
Exchange Commission thereunder.

“Family Group” means an individual’s spouse and direct descendants (whether
natural or adopted) and any trust primarily for the benefit of the individual
and/or the individual’s spouse and/or direct descendants.

“GAAP” means U.S. generally accepted accounting principles, consistently
applied.

“Governmental Authorization” means any approval, consent, license, permit,
certification, waiver, or other authorization issued, granted, given, or
otherwise made available by or under the authority of any Governmental Body or
pursuant to any Legal Requirement.

“Governmental Body” means any (i) foreign, domestic, federal, multi-national,
state, provincial, county, municipal, city, town, village, district, or other
jurisdiction or government of any nature; (ii) governmental or
quasi-Governmental Body of any nature (including any governmental agency,
branch, department, official, or other entity and any court or other tribunal);
or (iii) body exercising, or entitled or purporting to exercise, any
administrative, executive, judicial, legislative, police, regulatory, or taxing
authority or power of any nature.

“Hazardous Materials” means any substance, material, pollutant or waste which is
defined as a “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,” “restricted hazardous waste,” “contaminant,”
“pollutant,” “toxic waste” or “toxic substance” under any provision of
Environmental and Safety Requirements, and including petroleum, petroleum
products, including without limitation, crude oil or any fraction thereof which
is liquid at standard conditions of temperature and pressure, lead,
lead-containing material, asbestos, presumed asbestos-containing material or
asbestos-containing material, urea formaldehyde and polychlorinated biphenyls.

“Indemnity Escrow Account” means an account established by the Escrow Agent
pursuant to the Escrow Agreement to satisfy claims made by the Buyer or any
other Buyer Indemnified Party against the Selling Parties pursuant to Article 9.

 

54



--------------------------------------------------------------------------------

“Indemnity Escrow Amount” means an amount equal to Three Million Dollars
($3,000,000).

“IT Systems” means all computer systems, programs, networks, software, hardware
and other technology of the Seller or otherwise used in connection with the
Business.

“Indebtedness” of any Person means the principal of, premium, if any, unpaid
interest on, and other amounts owing in respect of, (a) indebtedness for
borrowed money, (b) indebtedness for borrowed money guaranteed, directly or
indirectly, in any manner by such Person, or in effect guaranteed, directly or
indirectly, in any manner by such Person through an agreement, contingent or
otherwise, to supply funds to, or in any other manner invest in, the debtor, or
to purchase indebtedness for borrowed money, or to purchase and pay for property
if not delivered or pay for services if not performed, primarily for the purpose
of enabling the debtor to make payment of the indebtedness for borrowed money or
to assure the owners of the indebtedness for borrowed money against loss,
(c) all indebtedness for borrowed money secured by any Lien upon property owned
by such Person, even though such Person has not in any manner become liable for
the payment of such indebtedness, and (d) renewals, extensions and refunding of
any such indebtedness for borrowed money.

“Legal Requirement” means any foreign, federal, state, local, municipal or other
constitution, ordinance, regulation, statute, rule or other law adopted,
enacted, implemented, or promulgated by or under the authority of any
Governmental Body or by the eligible voters of any jurisdiction, and any
agreement, approval, consent, injunction, judgment, license, Order, or permit by
or with any Governmental Body or to which the Seller is a party or by which the
Seller or the Purchased Assets are bound.

“Listed Persons” means the Persons identified on Schedule 10.1.

“Losses” means all liabilities (whether contingent, fixed or unfixed, liquidated
or unliquidated, or otherwise), obligations, deficiencies, demands, claims,
suits, actions, or causes of action, assessments, losses, diminution in value,
costs, expenses, interest, fines, penalties, damages (including reasonably
foreseeable consequential damages), costs and expenses, including interest,
penalties, reasonable fees and expenses of attorneys, accountants and other
consultants and experts and all reasonable amounts paid in investigation,
defense or settlement of any of the foregoing; provided, however, in no event
shall “Losses” be deemed to include punitive damages.

“Madison Heights Facility” means the Leased Real Property located at 32505
Industrial Drive, Madison Heights, Michigan, and all buildings and improvements
located on such Leased Real Property.

“Material Adverse Effect” means any event, circumstance, change, development or
effect that has a material adverse effect on the Business or the condition
(financial or otherwise), assets, or results of operations of the Business;
provided, however, that Material Adverse Effect shall exclude any adverse
changes or conditions to the extent that such changes or conditions relate to or
result from (a) general economic conditions or other conditions generally
affecting the industry in which the Business is conducted which do not have a
disproportionate effect on the

 

55



--------------------------------------------------------------------------------

Business or the Seller, or (b) financial, banking, or securities markets
(including any disruption thereof and any decline in the price of any security
or any market index) which do not have a disproportionate effect on the Business
or the Seller.

“Order” means any award, injunction, judgment, order, writ, approval, decree,
ruling, subpoena, verdict or other decision entered, issued, made, or rendered
by any court, administrative agency, or other Governmental Body or by any
arbitrator.

“Organizational Documents” means any charter or similar document adopted or
filed in connection with the creation, incorporation, formation, or organization
of a Person (e.g., a certificate of incorporation, articles of formation,
articles of organization or certificate of limited partnership), any agreement
governing such Person (e.g., bylaws, limited liability company agreement,
operating agreement or partnership agreement), and any amendment to any of the
foregoing.

“Parent Common Stock” means common stock, par value $0.001 per share, of the
Parent.

“Party” means any party hereto.

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated association,
corporation, other entity or Governmental Body.

“Proceeding” means any claim, suit, litigation, arbitration, hearing, audit,
charge, investigation, arbitration, mediation or other action (whether civil,
criminal, administrative, investigative, or informal) commenced, brought,
conducted, or heard by or before, or otherwise involving, any Governmental Body,
arbitrator or mediator.

“Proprietary Rights” means all intellectual property and proprietary
information, in any jurisdiction, including all (i) patents and patent
applications (including all reissuances, continuations, continuations-in-part,
revisions, extensions and reexaminations thereof) and patent disclosures and
inventions (whether or not patentable and whether or not reduced to practice);
(ii) trademarks, service marks, trade dress, trade names, assumed names and
corporate names, in each case, whether or not registered, together with the
goodwill of the business associated therewith; (iii) published and unpublished
works of authorship, whether copyrightable or not, including all statutory and
common law copyrights associated therewith; (iv) all registrations,
applications, extensions and renewals for any of the items listed in clauses
(ii) and (iii); (v) trade secrets and confidential or proprietary information;
(vi) websites and the contents thereof and all Internet protocol addresses,
Internet domain names and registration rights, uniform resource locators,
related security passwords or codes, and social media handles; (vii) Software;
(viii) databases and the information contained therein; (ix) lists of clients
and suppliers and potential clients and suppliers (including any lists of
electronic mail addresses of clients and suppliers and potential clients and
suppliers); (x) pricing and cost information and business and marketing plans
and proposals; (xi) ideas, formulae, compositions, know-how, processes and
techniques, research and development information, artwork and graphic design,
drawings, specifications, blueprints, manuals and documentation, data,
improvements, databases and promotional materials; and (xii) all proprietary
rights relating to any of the foregoing, including all causes of action, damages
and remedies related to past, present and future infringement, dilution,
misappropriation, violation, unlawful imitation or breach thereof.

 

56



--------------------------------------------------------------------------------

“Securities Act” means the Securities Act of 1933, as amended.

“Seller’s Knowledge” or “Knowledge of the Seller” means the knowledge that any
of the Principals or Ron Meganck, controller of Seller actually has or would
reasonably be expected to have after due inquiry and investigation of the
Persons reporting directly to any such individual and after reasonable review of
reports and documents in the possession or control of such individual.

“Software” means computer programs, including operating systems, applications,
routines, interfaces, and algorithms, whether in source code or object code.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association or entity of which (i) if a
corporation, a majority of the total voting power of shares of stock entitled
(without regard to the occurrence of any contingency) to vote in the election of
directors, managers, or trustees thereof is at the time owned or controlled,
directly or indirectly, by that Person or one or more of the other Subsidiaries
of that Person or a combination thereof, or (ii) if a limited liability company,
partnership, association, or other entity (other than a corporation), a majority
of partnership or other similar ownership interest thereof is at the time owned
or controlled, directly or indirectly, by that Person or one or more
Subsidiaries of that Person or a combination thereof. For purposes hereof, a
Person or Persons shall be deemed to have a majority ownership interest in a
limited liability company, partnership, association or other entity (other than
a corporation) if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association, or other entity gains or
losses or shall be or control any managing director or general partner of such
limited liability company, partnership, association, or other entity.

“Tax” means any and all foreign, federal, state or local taxes, assessments and
other governmental charges, including any gross receipts, income, profits or
excess profits, sales, use, occupation, license, value added, natural resources,
entertainment, amusement, transfer, franchise, capital stock, registration,
stamp, estimated, alternative minimum, add-on minimum, unclaimed property,
escheat, real or immovable property, personal or movable property, intangible
property, ad valorem, social security, employment, unemployment, severance,
disability, payroll, deductions at source, employee or other withholding, or
other tax of any kind whatsoever, including any interest, penalties or additions
to tax or additional amounts in respect of the foregoing, whether disputed or
not, and including any transferee or secondary liability in respect of any tax
(whether by law, contractual agreement, or otherwise) and any liability in
respect of any tax as a result of being (or having been) a member of any
affiliated, consolidated, combined, unitary, or similar group (or being included
or required to be included in any tax return related thereto).

“Tax Returns” means returns, declarations, elections, reports, claims for
refund, information returns, estimated tax returns and reports, withholding tax
returns and reports, or other documents (including any related or supporting
schedules, statements or information and any amendments thereof) filed or
required to be filed in respect of Taxes.

 

57



--------------------------------------------------------------------------------

“Trading Day” means any day on which the Parent Common Stock is traded for any
period on the Principal Market.

“Transaction Documents” means each agreement, document, certificate and
instrument being delivered pursuant to this Agreement.

(b) Each of the following terms is defined in the Section set forth opposite
such term:

 

Term

  

Section

AAA

   10.9

Accounting Arbitrator

   2.2(b)(iii)

Accounts Receivable

   1.1(a)(x)

Actual Working Capital

   2.2(b)(i)

Agreement

   Preamble

Allocation Statement

   2.3

Arbitrable Dispute

   10.9

Arbitration Expenses

   10.9(c)(ii)

Arbitrators

   10.9(b)

Assigned Contracts

   1.1(a)(ii)

Assumed Proprietary Rights

   1.1(a)(iv)

Assumed Liabilities

   1.2(a)

ASTs

   3.18(b)

Base Closing Cash Payment

   2.1

Base Shares

   7.11(f)

Bill of Sale

   2.1(c)

Business

   Recitals

Business Property

   3.18(a)

Buyer

   Preamble

Buyer Indemnified Party

   9.1

Cap

   9.4(c)

Calculation Statement

   7.11(a)

Carlson

   Preamble

Claims

   7.9

Closing

   6.3

Closing Date

   6.3

Closing Working Capital Statement

   2.2(b)(i)

COBRA

   3.11(f)

Costs and Fees

   10.9(c)(i)

Confidential Information

   7.4(c)

Direct Claim

   9.5(c)

Disclosure Schedules

   5.7

Effective Time

   6.3

Employee Benefit Plans

   3.11(a)

Estimated Working Capital

   2.2(a)

Excluded Assets

   1.1(b)

Excluded Liabilities

   1.2(b)

 

58



--------------------------------------------------------------------------------

Term

  

Section

Excluded Contracts

   1.1(b)(ii)

Fundamental Representations

   9.3

Government Official

   3.26(a)

Indemnified Party

   9.5(a)

Indemnifying Party

   9.5(a)

Insurance Policies

   3.15

Inventory

   1.1(a)(iii)

Latest Balance Sheet

   3.4(a)(ii)

Latest Balance Sheet Date

   3.4(a)(ii)

Lease Assignment and Assumption

   6.4(i)

Leased Real Property

   1.1(a)(v)

Liens

   1.1(a)

Malicious Code

   3.10(g)

Measurement Period

   7.11(d)

Multiple

   7.11(b)

Net Recovery

   9.4(f)

Noncompete Period

   7.4(b)

Pachla

   Preamble

Parent

   Preamble

Permitted Liens

   3.6(b)

Personnel

   3.12(a)

Principals

   Preamble

Proposed Transaction

   5.5

Protest Notice

   2.2(b)(ii)

Purchase Price

   2.1

Purchased Assets

   1.1(a)

Real Property Leases

   1.1(a)(v)

Registered Proprietary Rights

   3.10(b)

Related Person

   3.14

Released Parties

   7.9

Releasors

   7.9

Required Approvals

   6.1(g)

Required Governmental Consents

   3.7(c)

Restrictive Covenants

   7.4(f)

RFP

   3.23(a)

Ronan

   Preamble

Schedule Supplement

   5.7

Schoeffler

   Preamble

SEC

   7.11

Seller

   Preamble

Seller Financial Statement

   3.4(a)

Seller Governmental Authorizations

   3.7(b)

Seller Indemnified Party

   9.2

Seller Interim Financial Statements

   3.4(a)(ii)

Seller Proprietary Rights

   3.10(a)

 

59



--------------------------------------------------------------------------------

Term

  

Section

Seller Proprietary Rights Licenses

   3.9(a)(x)

Seller Year-End Financial Statements

   3.4(a)(i)

Selling Parties

   Preamble

Specified Contracts

   3.9(a)

Stock Appreciation Right

   2.1(e)

Tangible Assets

   1.1(a)(i)

Target Working Capital

   2.2(a)

Third Party Claim

   9.5(a)

Third Party Proprietary Rights Licenses

   3.9(a)(ix)

Threshold

   9.4(a)

Transfer Taxes

   7.8

Transferred Employees

   7.7(a)

Use

   3.10(a)

USTs

   3.18(b)

WARN Act

   3.12(f)

Working Capital

   2.2(a)

Working Capital Deficit

   2.2(b)(i)

Working Capital Surplus

   2.2(b)(i)

10.2 Notices, Consents, etc. All notices, consents and other communications
required or permitted by this Agreement shall be in writing and shall be
(a) delivered to the appropriate address by hand, by nationally recognized
overnight service or by courier service (costs prepaid); (b) sent by facsimile
or e-mail; or (c) sent by registered or certified mail, return receipt
requested, in each case to the following addresses, facsimile numbers or email
addresses and marked to the attention of the Person (by name or title)
designated below (or to such other address, facsimile number, e-mail address or
person as a Party may designate by notice to the other Party):

 

  (a) If to the Buyer or the Parent:

 

Power Solutions International, Inc. 201 Mittel Drive Wood Dale, Illinois 60191
Attention:   Eric Cohen Facsimile:   (630) 787-5383 Email:  
Eric.Cohen@psiengines.com with a copy to (which shall not constitute notice):
Katten Muchin Rosenman LLP 525 West Monroe Street Chicago, Illinois 60661-3693
Attention:   Jeffrey R. Patt Facsimile:   (312) 577-8864 Email:  
jeffrey.patt@kattenlaw.com

 

60



--------------------------------------------------------------------------------

  (b) If to the Seller:

 

Michael Schoeffler Michael Schoeffler Lifestyle RV 51700 Lovejoy Drive
Middlebury, IN 46540 Facsimile: 574-534-1238 Email: mike@goevergreenrv.com with
a copy to (which shall not constitute notice): Powertrain Integration, LLC 32505
Industrial Drive Madison Heights, Michigan 48071 Attention: Robert Pachla
Facsimile: (248) 589-7883 Email: mike@goevergreenrv.com

All notices, consents, waivers and other communications shall be deemed to have
been duly given (as applicable): if delivered by hand, when delivered by hand;
if delivered by overnight service, when delivered by nationally recognized
overnight service; if delivered by courier, when delivered by courier; if sent
via registered or certified mail, four (4) Business Days after being deposited
in the mail, postage prepaid; or if delivered by email or facsimile, when
transmitted if transmitted without indication of delivery failure prior to 5:00
p.m. local time for the recipient (and if transmitted without indication of
delivery failure after 5:00 p.m. local time for the recipient, then delivery
will be deemed duly given at 9:00 a.m. local time for the recipient on the
subsequent Business Day).

10.3 Public Announcements. Prior to the Closing, none of the Parties shall make,
nor shall they permit their respective Affiliates to make, any public
announcement or filing with respect to the transactions provided for herein
without the prior written consent of the other Parties to this Agreement, except
that nothing contained herein shall prohibit or otherwise restrict the Parent
from issuing any public release or announcement with respect to this Agreement,
the transactions contemplated hereby and/or the business and affairs of the
Seller to the extent required by applicable Legal Requirements (including the
requirements of federal securities laws and any applicable stock exchange
rules), as determined by the Buyer in consultation with its legal counsel. The
Seller and the Buyer shall mutually agree upon the timing, method and content of
the disclosure to the employees of the Seller of the transactions contemplated
by this Agreement. From and after the Closing, except as required by applicable
law, the Seller shall not make, nor shall the Seller permit any of its
Affiliates to make, any public announcement or filing with respect to the
transactions provided for herein without the prior written consent of Buyer.

10.4 Severability. The unenforceability or invalidity of any provision of this
Agreement shall not affect the enforceability or validity of any other
provision.

 

61



--------------------------------------------------------------------------------

10.5 Further Assurances. Each of the Seller and the Buyer agrees that it will,
without further consideration, execute and deliver such other documents and take
such other actions, whether prior or subsequent to the Closing, as may be
reasonably necessary and reasonably requested by any of the other Parties to
consummate more effectively the transactions contemplated hereby.

10.6 Amendment and Waiver. This Agreement may be amended, and any provision of
this Agreement may be waived; provided that any such amendment or waiver will be
binding on the Buyer only if such amendment or waiver is set forth in a writing
executed by the Buyer; provided, further that any such amendment or waiver will
be binding upon the Seller only if such amendment or waiver is set forth in a
writing executed by the Seller. The waiver by any Party of a breach of any
provision of this Agreement shall not operate or be construed as a waiver of any
other breach.

10.7 Section Headings. Section headings contained herein are for convenience of
reference only and shall not be considered in interpreting or construing this
Agreement.

10.8 Choice of Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Illinois without giving effect
to any choice of law or conflict of law rules or provisions (whether of the
State of Illinois or any other jurisdiction) that would cause the application of
the laws of any jurisdiction other than the State of Illinois.

10.9 Arbitration. Except with respect to claims, controversies and disputes
arising under or governed by Sections 2.2, 7.4 or 7.11 and for other claims
seeking injunctive relief, and except as expressly provided elsewhere in this
Agreement or the other Transaction Documents, any dispute, controversy, or claim
arising under or relating to this Agreement or any of the Transaction Documents
or any breach or threatened breach hereof or thereof (“Arbitrable Dispute”)
shall be resolved by final and binding arbitration administered by the American
Arbitration Association (“AAA”) under its Commercial Arbitration Rules, subject
to the following:

(a) Any Party may demand that any Arbitrable Dispute be submitted to binding
arbitration. The demand for arbitration shall be in writing, shall be served on
the other Parties in the manner prescribed herein for the giving of notices, and
shall set forth a short statement of the factual basis for the claim, specifying
the matter or matters to be arbitrated.

(b) The arbitration shall be conducted by a panel of three arbitrators, one
selected by the Buyer, one selected by the Seller and the third to be selected
jointly by the arbitrators selected by the Buyer and the Seller (collectively,
the “Arbitrators”) who shall conduct such evidentiary or other hearings as they
deem necessary or appropriate and thereafter shall make their determination as
soon as practicable. Any arbitration pursuant hereto shall be conducted by the
Arbitrators under the guidance of the Federal Rules of Civil Procedure and the
Federal Rules of Evidence, but the Arbitrators shall not be required to comply
strictly with such rules in conducting any such arbitration. All such
arbitration proceedings shall take place in Chicago, Illinois.

 

62



--------------------------------------------------------------------------------

(c) Except as provided herein (including pursuant to Article 9, to the extent
such items constitute Losses):

(i) each Party shall bear its own “Costs and Fees,” which are defined as all
reasonable pre-award expenses of the arbitration, including travel expenses,
out-of-pocket expenses (including copying and telephone), expert and other
witness fees and costs, and reasonable attorneys’ fees and expenses;

(ii) the fees and expenses of the Arbitrators and all other costs and expenses
incurred in connection with the arbitration (“Arbitration Expenses”) shall be
borne equally by the Parties; and

(iii) notwithstanding the foregoing, the Arbitrators shall be empowered to
require any one or more of the Parties to bear all or any portion of such Costs
and Fees and/or the fees and expenses of the Arbitrators in the event that the
Arbitrators determine such Party has acted unreasonably or in bad faith.

(d) The Arbitrators shall have the authority to award any remedy or relief that
a Court of the State of Illinois could order or grant, including, without
limitation, specific performance of any obligation created under this Agreement
or any of the Transaction Documents, the awarding of Losses and punitive
damages, the issuance of an injunction, or the imposition of sanctions for abuse
or frustration of the arbitration process. The Arbitrators shall render their
decision and award upon the concurrence of at least two (2) of their number.
Such decision and award shall be in writing and counterpart copies thereof shall
be delivered to each Party. The Arbitrators shall follow the applicable law, and
shall not have the power to fail to follow the law or to make decisions
resulting from errors in law. The decision and award of the Arbitrators shall be
binding on all Parties. In rendering such decision and award, the Arbitrators
shall not add to, subtract from or otherwise modify the provisions of this
Agreement or any of the Transaction Documents and shall make its determinations
in accordance therewith. Any Party to the arbitration may seek to have judgment
upon the award rendered by the Arbitrators entered in any court having
jurisdiction thereof.

(e) Each Party agrees that she, he or it will not file any suit, motion,
petition or otherwise commence any legal action or Proceeding for any matter
which is required to be submitted to arbitration as contemplated herein, except
in connection with the enforcement of an award rendered by the Arbitrators. Upon
the entry of an Order dismissing or staying any action or Proceeding filed
contrary to the preceding sentence, the Party which filed such action or
Proceeding shall promptly pay to the other Party the reasonable attorneys’ fees,
costs and expenses incurred by such other Party prior to the entry of such
Order.

10.10 Waiver of Jury Trial. EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS OR
EVENTS CONTEMPLATED HEREBY OR ANY COURSE OF CONDUCT, COURSE OF DEALING,
STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY PARTY. THE PARTIES EACH
AGREE THAT ANY AND ALL SUCH CLAIMS AND CAUSES OF ACTION SHALL BE TRIED BY

 

63



--------------------------------------------------------------------------------

THE COURT WITHOUT A JURY. EACH OF THE PARTIES FURTHER WAIVES ANY RIGHT TO SEEK
TO CONSOLIDATE ANY SUCH LEGAL PROCEEDING IN WHICH A JURY TRIAL HAS BEEN WAIVED
WITH ANY OTHER LEGAL PROCEEDING IN WHICH A JURY TRIAL CANNOT OR HAS NOT BEEN
WAIVED.

10.11 Jurisdiction of Courts. Subject to Section 10.9, each of the Parties
irrevocably and unconditionally consents to submit to the exclusive jurisdiction
of the courts of the State of Illinois and of the federal courts located in Cook
County in the State of Illinois for any actions, suits or Proceedings arising
out of or relating to this Agreement and the transactions contemplated hereby
(and agrees not to commence any action, suit, or Proceeding relating thereto
except in such courts), and further agrees that service of any process for any
action, suit or Proceeding may be brought against such Party in any such court.
Each of the Parties to this Agreement irrevocably and unconditionally waives any
objection to the laying of venue of any action, suit or Proceeding arising out
of this Agreement or the transactions contemplated hereby, in the federal courts
located in Cook County in the State of Illinois, and irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or Proceeding brought in any such court has been brought
in an inconvenient forum.

10.12 Assignment. This Agreement will be binding upon and inure to the benefit
of the Parties and their respective successors and permitted assigns, but will
not be assignable or delegable by any Party without the prior written consent of
the other Party, provided, however, that the Buyer and the Parent shall be
allowed, without the prior written consent of the Selling Parties, to assign
their respective rights and benefits hereto (a) prior to the Closing Date, to
one or more of its direct or indirect owned Subsidiaries, (b) to an Affiliate of
the Parent so long as the Affiliate assumes the Buyer’s obligations hereunder
and (b) to the lenders of the Buyer or any Affiliate of the Buyer as collateral
for security purposes. The Seller agrees to provide any acknowledgment or
consent required by any such lender in connection with any assignment referenced
in clause (b) above.

10.13 Survival of Covenants. The covenants of the Parties to be performed
subsequent to Closing shall survive Closing for the periods stated therein or,
if no period is stated, until they have been fully performed.

10.14 No Third Party Beneficiaries. The terms and provisions of this Agreement
are intended solely for the benefit of each Party and their respective
successors or permitted assigns, and it is not the intention of the Parties to
confer third-party beneficiary rights upon any other Person other than any
Person entitled to indemnification under Article 9.

10.15 No Strict Construction. The language used in this Agreement will be deemed
to be the language chosen by the Parties to express their mutual intent, and no
rule of strict construction will be applied against any Party.

10.16 Counterparts; Delivery. This Agreement may be executed simultaneously in
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument. This Agreement, to the
extent signed and delivered by means of electronic transmission (including a
facsimile, .pdf or similar file), shall be treated in all manner and respects
and for all purposes as an original agreement and shall be considered to have
the

 

64



--------------------------------------------------------------------------------

same binding legal effect as if it were the original signed version hereof
delivered in person. At the request of any Party, the other Party shall
re-execute original forms hereof and deliver them to such Party, except that the
failure of any Party to comply with such a request shall not render this
Agreement invalid or unenforceable. No Party shall raise the use of electronic
transmission to deliver a signature or the fact that any signature was
transmitted or communicated through the use of electronic transmission
(including a facsimile, .pdf or similar file) as a defense to the formation or
enforceability of a contract and each such Party forever waives any such
defense.

10.17 Expenses. Except as expressly provided herein, all costs and expenses
incurred in connection with this Agreement, the other Transaction Documents and
the transactions contemplated hereby and thereby shall be paid by the Party
incurring such costs and expenses.

10.18 Interpretative Matters. Unless the context otherwise requires, (a) all
references to Articles, Sections or Schedules are to Articles, Sections or
Schedules in this Agreement, (b) each accounting term not otherwise defined in
this Agreement has the meaning assigned to it in accordance with GAAP, (c) words
in the singular or plural include the singular and plural, pronouns stated in
either the masculine, the feminine or neuter gender shall include the masculine,
feminine and neuter and (d) the term “including” shall mean, in all cases,
“including, but not limited to,” and shall mean by way of example and not by way
of limitation. The Parties have participated jointly in the negotiation and
drafting of this Agreement. If an ambiguity or questions of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties, and no presumption or burden of proof shall arise favoring any
Party by virtue of the authorship of any of the provisions of this Agreement.

10.19 Entire Agreement. This Agreement, the Recitals and all the Schedules and
Exhibits attached to this Agreement (all of which shall be deemed incorporated
in the Agreement and made a part hereof) and the other Transaction Documents set
forth the entire understanding of the Parties, and supersede and preempt all
prior oral or written understandings and agreements with respect to the subject
matter hereof (including any term sheet and/or letter of intent), and shall not
be modified or affected by any offer, proposal, statement or representation,
oral or written, made by or for any Party in connection with the negotiation of
the terms hereof, and may be modified only by instruments signed by all of the
Parties.

[Remainder of Page Intentionally Left Blank.

Signature Pages Follow.]

 

65



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Asset Purchase Agreement as
of the date first written above.

 

SELLER: POWERTRAIN INTEGRATION, LLC By:

/s/ Robert A. Pachla

Name:

Robert A. Pachla

Its:

President

PRINCIPALS:

/s/ Robert A. Pachla

Robert A. Pachla

/s/ Michael Schoeffler

Michael Schoeffler

/s/ Scott A. Ronan

Scott A. Ronan

/s/ Todd G. Carlson

Todd G. Carlson

/s/ Bradley Richards

Bradley Richards BUYER: POWERTRAIN INTEGRATION ACQUISITION, LLC By:

/s/ Gary S. Winemaster

Name:

Gary S. Winemaster

Its:

Member

 

[Signature Page to Asset Purchase Agreement]



--------------------------------------------------------------------------------

PARENT: POWER SOLUTIONS INTERNATIONAL, INC. By:

/s/ Gary S. Winemaster

Name:

Gary S. Winemaster

Its:

Chief Executive Officer

 

[Signature Page to Asset Purchase Agreement]



--------------------------------------------------------------------------------

Exhibit A

Additional Earn-out Procedures

1. Settlement.

(a) Calculation of Additional Earn-out Payment Within forty-five (45) days
following the final determination of the Base Earn-out Payment in accordance
with Section 7.11(a) of this Agreement (the “Outside Payment Date”), the Buyer
shall deliver to the Seller the Additional Earn-out Payment in the form of cash,
Parent Common Stock or such combination of cash and Parent Common Stock as the
Parent shall determine in its sole discretion. The “Additional Earn-out Payment”
means the greater of (i) an amount equal to a five percent (5%) per annum return
on the Base Earn-out Payment, for the period from the Closing Date through
December 31, 2015 and (ii) an amount determined in accordance with the following
formula:

AE = [(BE/CP)*SP] - BE

Where:

 

AE = The value (in dollars) of the Additional Earn-out Payment BE = The amount
of the Base Earn-out Payment determined in accordance with Section 7.11(a) of
the Agreement CP = The VWAP of a single share of Parent Common Stock for the
five (5) Trading Days immediately preceding the date the transactions
contemplated by this Agreement are first publicly announced, as reported by
Bloomberg Financial Markets (or any successor thereto) SP = The VWAP of a single
share of Parent Common Stock for the five (5) Trading Days immediately preceding
January 1, 2016, as reported by Bloomberg Financial Markets (or any successor
thereto)

“VWAP” means the dollar-weighted average price per share of Parent Common Stock
on its Principal Market during the period beginning at 9:30 a.m. Eastern time
(or such other time as its Principal Market publicly announces is the official
open of trading) and ending at 4:00 p.m. Eastern time (or such other time as its
Principal Market publicly announces is the official close of trading) as
reported by Bloomberg Financial Markets (or any successor thereto) and, if
applicable, using its “Volume at Price” functions.

“Principal Market” means the NASDAQ Capital Market, provided, however, that if
the Parent Common Stock ceases to be traded on the NASDAQ Capital Market, the
“Principal Market” shall mean such United States national securities exchange on
which the Parent Common Stock is then listed; provided, further, that if the
Parent Common Stock is not listed or traded on a United States national
securities exchange, the “Principal Market” shall mean the principal securities
exchange or market on which the Parent Common Stock is then listed or quoted.

(b) Settlement in Cash. If the Parent elects to deliver the Additional Earn-out
Payment, if any, or any portion thereof in cash (the amount of the Additional
Earn-out



--------------------------------------------------------------------------------

Payment to be paid in cash, the “Cash Settlement Amount”), the Parent shall
deliver to the Seller, by wire transfer of immediately available funds to an
account designated by the Seller, the Cash Settlement Amount.

(c) Settlement in Parent Common Stock. If the Parent elects to deliver the
Additional Earn-out Payment, if any, or any portion thereof in the form of
shares of Parent Common Stock, then the number of shares of Parent Common Stock
issuable to the Seller will be determined in accordance with the following
formula:

PC = (AE-CA)/SP

Where:

 

PC = The number of shares of Parent Common Stock issuable to the Seller AE = The
value (in dollars) of the Additional Earn-out Payment CA = The Cash Settlement
Amount SP = The VWAP of a single share of Parent Common Stock for the five (5)
Trading Days immediately preceding January 1, 2016, as reported by Bloomberg
Financial Markets (or any successor thereto)

Any shares of Parent Common Stock issuable pursuant to this Paragraph 1 shall be
delivered by the Parent to the Seller, or, if requested by the Seller, the
Seller’s members in such proportions as the Seller shall designate in writing,
by (i) crediting the number of shares issuable upon the payment of the
Additional Earn-out Payment (determined in accordance with Paragraph 1(c) above)
to the Seller (or its members, if applicable) through a book entry on the
records kept by the transfer agent for the Parent Common Stock or
(ii) delivering to the Seller (or its members, if applicable) a certificate or
certificates for such number of shares. The Seller acknowledges that any shares
of Parent Common Stock issued hereunder will not be registered under the
Securities Act of 1933, as amended (the “Securities Act”), and the Parent shall
have no obligation to register such shares under the Securities Act for resale
or otherwise. In the event the Seller requests that the Parent cause shares of
Parent Common Stock to be issued to the Seller’s members, the Seller shall cause
each member of the Seller to provide the Parent with the acknowledgement set
forth in the immediately preceding sentence, and make the representations set
forth in Section 3.28 (Investor Representations) of this Agreement.

2. Certain Adjustments. If the Parent, at any time prior to delivery of the
Additional Earn-out Payment: (i) subdivides outstanding shares of Parent Common
Stock into a larger number of shares or (ii) combines (including by way of
reverse stock split) outstanding shares of Parent Common Stock into a smaller
number of shares, then in each case the Base Price shall be multiplied by a
fraction of which the numerator shall be the number of shares of Parent Common
Stock (excluding treasury shares, if any) outstanding immediately before such
event and of which the denominator shall be the number of shares of Parent
Common Stock outstanding immediately after such event. If the Parent, at any
time prior to delivery of the Additional Earn-out Payment: (i) pays a stock
dividend or otherwise makes a distribution or distributions on shares of its
Parent Common Stock in shares of Parent Common Stock, or (ii) issues by
reclassification of shares of the Parent Common Stock any shares of capital
stock of the Parent, then in each case the Parent will make an appropriate
adjustment.



--------------------------------------------------------------------------------

3. Rights as a Stockholder. The Seller will not be entitled to any of the rights
of a stockholder with respect to any shares of Parent Common Stock issuable
hereunder unless and until the Seller becomes the holder of record of such
shares.

4. Compliance with Applicable Law. Notwithstanding anything herein to the
contrary, the Parent is not obligated to either (a) cause to be issued or
delivered any certificates for Parent Common Stock pursuant to this Agreement or
(b) cause a book entry related to the Parent Common Stock pursuant to this
Agreement to be entered on the records of the transfer agent for the Parent
Common Stock unless and until the Parent is advised by its counsel that such
issuance and delivery (or entry on the records, as applicable) of such
certificates is in compliance with all applicable securities and other laws,
regulations of governmental authority, and the requirements of any securities
exchange or market upon which the Parent Common Stock is listed or traded. The
Parent may require, as a condition of such issuance and delivery (or entry on
the records, as applicable) of such certificates, and in order to ensure
compliance with such laws, regulations and requirements, that the Seller make
such covenants, agreements, and representations as the Parent or its counsel
considers reasonably necessary or desirable.



--------------------------------------------------------------------------------

Schedule 5.8

 

1. Discovery of a material issue with a representation or warranty which would
affect the ability of Seller to continue business as currently conducted or in
the aggregate could have a cost or liability above $500,000, including
Organization and Qualification (Section 3.1), Authorization (Section 3.2),
Personal Property, (Section 3.6), Proprietary Rights, (Section 3.10(a)), Brokers
or Finders, (Section 4.5), Employee Benefit Plans, (Section 3.11), Taxes (3.16),
Environmental and Safety Requirements (Section 3.18), product recall, Litigation
(3.17) or Conduct of Business (3.19).

 

2. Discovery of a material issue with Seller’s Contracts with certain Customers
or Suppliers, including Freightliner, Clean Fuels and GM. Examples of a
potential material issue would be the non-assignability of any Contract, a
Contract expiring without adequate assurance of it being extended or renewed or
an expression of intent by a Customer or Supplier to no longer conduct business
with Seller.